

 
 

--------------------------------------------------------------------------------

 

EXHIBIT 10.1**
























AMENDED AND RESTATED
LICENSE AGREEMENT


BETWEEN


TOMMY HILFIGER LICENSING LLC


(“LICENSOR”)


AND


MOVADO GROUP, INC AND SWISSAM PRODUCTS LIMITED


(“LICENSEE”)
















** CONFIDENTIAL PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED FROM PAGES 3, 6, 8,
10, 15, 17-24, 29, 33 and 35 AND FROM EXHIBITS C, D, F, G, H, I AND J AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION (“SEC”) PUSUANT TO RULE
24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED (“1934 ACT”).

























 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS


LICENSE AGREEMENT                                                          1
PREMISES                                             1
ARTICLE 1.
DEFINITIONS                                                                 1
1.1           Affiliate.……………………………………………………………………………….…..1
1.2           Agreement…………………………………………………………………………………1
1.3           Annual Period……………………………………………………………………………..1
1.4           Close-Outs…………………………………………………………………………………2
1.5           Close Out Customer……………………………………………………………………….2
1.6           Distributor………………………………………………………………………………… 2
1.7           Franchisee………………………………………………………………………………… 2
1.8           Gross Sales………………………………………………………………………………... 2
1.9           Guaranteed Minimum Royalty………….………………………………………………...2
1.10           Inventory……………………………………………………………………………….…2
1.11           Inventory Schedule………………………………………………………………………2
1.12           Labels……………………………………………………………………………………...2
1.13           Licensed Products………………………………………………………………………  2
1.14           Minimum Sales Level.……………………………………………………………………2
1.15           Net Sales…………………………………………………………………………………..2
1.16           Off Price Sales…………………………………………………………………………….3
1.17           Percentage Royalty……………………………………………………………………….3
1.18           Program Sales……………………………………………………………………………..3
1.19           Seasonal Collection……………………………………………………………………….3
1.20           Seconds……………………………………………………………………………………3
1.21           Subcontractor……………………………………………………………………………...3
1.22           Supplier…………………………………………………………………………………….3
1.23           Term………………………………………………………………………………………..4
1.24           Territory…………………………………………………………………………………....4
1.25           Third Party Manufacturer………………………………………………………………...5
1.26           Tommy Hilfiger Stores……………………………………………………………………5
1.27           Tommy Hilfiger Websites………………………………………………………………..5
1.28           Trade Secrets……………………………………………………………………………...5
1.29           Trademarks………………………………………………………………………………..5


ARTICLE 2. GRANT                                                            5
2.1           License…………………………………………………………………………………….....5
2.2           Exclusivity; Competitors…………………………………………………………………....5
2.3           Reservations………………………………………………………………………………....5
2.4           Distribution of Jewelry Products…………………………………………………………..6


 
 

--------------------------------------------------------------------------------

 
ARTICLE 3. TERM OF THE
AGREEMENT                                                                                      
7
3.1           Term………………………………………………………………………………………......7
3.2           Extension…………………………………………………………………………………......7


ARTICLE 4.
ORGANIZATION                                                                                                           
7
4.1           Organization…………………………………………………………………………...…….7


ARTICLE 5.
APPROVALS                                                                                                                  
 8
5.1           Approvals…………………………………………………………………………………....8


ARTICLE 6. DESIGN AND
MANUFACTURING                                                                          9
6.1           Seasonal Design, Time and Action Calendar…………………………………………..9
6.2           Overall Commitment to Quality…………………………………………………………..9
6.3           Samples of Manufactured Products……………………………………………………..9
6.4           Non-Conforming Products……………………………………………………………......9
6.5           Withdrawal of Approval……………………………………………..………………..….10
6.6           Assistance by Licensor………..………………………………………………………....10
6.7           Ownership of Designs…………………………………………………………………….11
6.8           Cost of Designs, Samples………………………………………………………………...11
6.9           Code of Conduct…………………………………………………………………………..11
6.10           Monitoring Program……………………………………………………………………...12
6.11           Third Party Manufacturing Agreement………………………………………………...12
6.12           Information About Third Party Manufacturers, ………………………………………12
6.13           Inspection of Facilities…………………………………………………………………...13
6.14           Compliance with Applicable Laws- Generally.…………………………………...…….13
6.15           Notice on Invoices………………………………………………………………….…….14
6.16           Meetings……………………………………………………………………………..…….14
6.17           Anti-Counterfeiting………………………………………………………………….……14


ARTICLE 7. BRAND DEVELOPMENT, SALES AND
MARKETING                                           14
7.1           Best Efforts……………………………………………………………………………….....14
7.2           Sales and Deliveries…………………………………………………………………….......15
7.3           Reporting………………………………………………………………………………….....15
7.4           Sales/Marketing Plans  ........………………………………………………………….....…15
7.5           Minimum Sales Levels………………………………………………………………….......15
7.6           Certain Sales Excluded…………………………………………………………………......15
7.7           Approved Customers……………………………………………………………………....16
7.8           Prohibited Sales………………………………………………………………………….....16
7.9           Showrooms and In-Store Shops………………………………………………………….17
7.10           Products for Licensor’s Use……………………………………………………………..17
7.11           Purchases By Licensor…………………………………………………………………...17
7.12           Purchases By Outlet Stores Owned or Operated by Licensor or its
Affiliates……..18
 
 
 

--------------------------------------------------------------------------------

 
7.13           Purchases By Tommy Hilfiger Stores, Websites and
Franchisees…………………..18
7.14           Disposal of Off-Price Products…………………………………………………………..18
7.15           Penalties for Unapproved and Prohibited Sales……………………………………….19


ARTICLE 8.
ADVERTISING                                                                                                               
20
8.1           Guaranteed Minimum and Brand Advertising Payments………………………………20
8.2           Percentage Advertising Payment………………………………………………………...20
8.3           Media Plan and Licensor’s Advertising Spending……………………………………..21
8.4           Approval of Labels and Licensee’s Advertising……………………………………….22
8.5           Launch…………………………………………………………………………………...….22
8.6           Branded Shows………………………………………………………………………….....22
8.7           Trade Shows……………………………………………………………………………......23
8.8           Public Announcements…………………………………………………………………....23


ARTICLE 9. ROYALTIES AND RELATED
FEES                                                                            23
9.1           Guaranteed Minimum Royalty…………………………………………………………....23
9.2           Percentage Royalty……………………………………………………………………..…23
9.3           Royalty Statements………………………………………………………………………...23
9.4           Merchandise Coordinator Program………………………………………………………24
9.5           No Set-Off………………………………………………………………………………......24


ARTICLE 10. MANNER OF PAYMENT, INTEREST, BOOKS AND RECORDS, INSPECTION24
10.1           Manner of Payment……………………………………………………………………….24
10.2           Interest on Late Payments………………………………………………………………..24
10.3           Taxes……………………………………………………………………………………......25
10.4           Books and Records………………………………………………………………………..25
10.5           Underpayments…………………………………………………………………………....25
10.6           Financial Statements……………………………………………………………………....26


ARTICLE 11. REPRESENTATIONS AND
WARRANTIES                                                              26
11.1           Representations and Warranties………………………………………………………….26
11.2           Representations by Licensor……………………………………………………………..26
11.3           Representations by Licensee……………………………………………………………..26


ARTICLE 12. CONFIDENTIALITY AND HIRING OF
EMPLOYEES                                               27
12.1           Confidentiality…………………………………………………………………………........27
12.2           Hiring of  Employees……………………………………………………………………......27


ARTICLE 13. TRADEMARKS AND
COPYRIGHTS                                                                           27
13.1           Rights to the Trademarks……………………………………………………………….......27
13.2           Protecting the Trademarks…………………………………………………………….........28
13.3           Compliance with Notice and Other
Requirements……………………………………......28
 
 
 

--------------------------------------------------------------------------------

 
13.4           Ownership of Copyrights…………………………………………………………….…......28
13.5Infringement……………………………………………………………………………...............28
13.6           Counterfeit Protection…………………………………………………………………….....28
13.7           Use of Other Trademark…………………………………………………………………......29
13.8           Use of Trademarks on Invoices, etc.……………………………………………………....29
13.9           Monitoring……………………………………………………………………………......….29


ARTICLE 14.
INSOLVENCY                                                                                                                
 29
14.1           Effect of Proceeding in Bankruptcy……………………………………………………....29
14.2           Rights Personal………………………………………………………………………….....30
14.3           Trustee in Bankruptcy ……………………………………………………………………30


ARTICLE 15. EXPIRATION AND
TERMINATION                                                                        30
15.1           Other Rights Unaffected…………………………………………………………….…....30
15.2           Termination without Right to Cure………………………………………………………30
15.3           Termination with Right to Cure……………………………………………………….….31
15.4           Effect of Expiration or Termination………………………………………………….…..32
15.5           Freedom to License………………………………………………………………….……33
15.6           Royalty Payments on Termination…………………………………………………..….33


ARTICLE 16. RELATIONSHIP BETWEEN THE
PARTIES                                                          34
16.1           No Agency……………………………………………………………………………….34


ARTICLE 17.
CUSTOMS                                                                                                                  
 34
17.1           Compliance…………………………………………………………………………..……34
17.2           Notices to Licensor………………………………………………………………………34


ARTICLE 18. INDEMNIFICATION AND
INSURANCE                                                                 34
18.1           Indemnification by Licensee……………………………………………………………..34
18.2           Notice of Suit or Claim………………………………………………………………….....35
18.3           Indemnification by Licensor……………………………………………………….……..35
18.4           Insurance.………………………………………………………………………………..35


ARTICLE 19.
NOTICES                                                                                                                  
 36
19.1           Manner of Notice……………………………………………………………….……...36


ARTICLE 20.
MISCELLANEOUS                                                                                                   
37
20.1           Benefit……………………………………………………………………………………37
20.2           Entire Agreement; Amendment…………………………………………………….….37
20.3           Non-Waiver……………………………………………………………………..….……37
20.4           No Assignment Without Consent……………………………………………..……...37
20.5           Assignment by Licensor……………………………………………………………….38
20.6           Severability………………………………………………………………………………38
 
 
 

--------------------------------------------------------------------------------

 
20.7           Governing Law…………………………………………………………………………..38
20.8           Jurisdiction……………………………………………………………………………….38
20.9           Exhibits…………………………………………………………………………………....38
20.10           Headings………………………………………………………………………………...38
20.11           Counterparts…………………………………………………………………...…....…..38
20.12           Force Majeure; Delay…………………………………………………………………..39
20.13           Survival………………………………………………………………………………….39






EXHIBIT A                      LICENSED PRODUCTS
EXHIBIT B                      TRADEMARKS
EXHIBIT C                      ORGANIZATION CHART
EXHIBIT D                      DESIGN, TIME AND ACTION CALENDAR
EXHIBIT E                      SUPPLIER CODE OF CONDUCT
EXHIBIT F                      MINIMUM SALES LEVELS
EXHIBIT G                      GUARANTEED MINIMUM ROYALTY/ EXTENSION TERM
EXHIBIT H                      COMPETITIVE BRANDS
EXHIBIT I                      APPROVED CUSTOMERS IN JAPAN
EXHIBIT J                      INITIAL BUSINESS PLAN


 
 

--------------------------------------------------------------------------------

 
LICENSE AGREEMENT


THIS AMENDED AND RESTATED LICENSE AGREEMENT is entered into as of the 16
 day of Sept, 2009, by and between TOMMY HILFIGER LICENSING LLC, a Delaware
limited liability company, having an address at 200 Liberty Way, Cranbury, New
Jersey 08512 (“Licensor”) and MOVADO GROUP, INC., a New York corporation, having
its offices at 650 From Road, Paramus, New Jersey 07652 (“MGI”) and SWISSAM
PRODUCTS LIMITED, a Hong Kong corporation, having its offices at 5th Floor,
Alexander House, 18 Charter Road, Hong Kong  (“SPL,” and together with MGI,
"Licensee"), with reference to the following premises.
PREMISES


A.           Licensor’s Trademarks (as defined below) are famous and valuable,
and are associated with substantial goodwill in connection with apparel and
related products.


B.           Licensee recognizes the fame, value of, and goodwill associated
with the Trademarks and that all rights to the Trademarks, and the goodwill
associated therewith, belong exclusively to Licensor.


C.           Licensor, MGI and Movado Watch Company, SA (a wholly owned
subsidiary of MGI, “MWC”)  have previously entered into a license agreement
dated June 3, 1999 (as heretofore amended, the “Existing License Agreement”) to
use the Trademarks, on and in connection with the manufacture, importation,
distribution, promotion, advertising and sale of the Licensed Products (as
defined below) in the Territory (as defined below); and MWC has assigned all of
its interest in the Existing License Agreement to SPL.


D.           Licensor and Licensee desire to amend and restate the Existing
License Agreement subject to the terms and conditions set forth below.


E.           In consideration of these premises and the mutual covenants herein
expressed, and for other good consideration, which the parties hereby
acknowledge, the parties hereby agree as follows.


ARTICLE 1.                                DEFINITIONS


1.1 “Affiliate”
means, with respect to either party, a person or business entity, whether a
corporation, partnership, joint venture or otherwise, which now or hereafter
controls, or is controlled, directly or indirectly by such party, or is under
common control with such party.


1.2 “Agreement”
 means this agreement.


1.3 “Annual Period”
means the twelve-month period beginning on April 1 and ending on March 31.









 
1

--------------------------------------------------------------------------------

 



1.4 “Close-Outs”
means first quality Licensed Products that under applicable industry standards
are not sold to regular customers, although they were originally intended for
sale to such customers (such as overruns and sales of excess
merchandise).  Close-Out sales shall not include Program Sales.


1.5 “Close-Out Customer” means a purchaser of Close-Outs that regularly and
primarily is engaged in the resale of Close-Outs


1.6 “Distributor” means a person or entity appointed by Licensee to purchase
Licensed Products from Licensee for purposes of reselling the same to approved
customers (as set forth in Paragraph 7.7 hereof) in a defined geographic
territory, which appointment shall be subject to the approval by Licensor, such
approval not to be unreasonably withheld, delayed or conditioned.


1.7 “Franchisee” means the operator of a store which is not owned or affiliated
with Licensor and that bears the name “Tommy Hilfiger”, “Hilfiger” or any
derivative thereof, authorized by Licensor to sell the Licensed Products from
such store to end-customers in a territory.


1.8 “Gross Sales”
means the invoiced amount for Licensed Products shipped by Licensee, before any
deductions for allowances, discounts and returns (as are referred to in
Paragraph 1.15), insurance and freight.


1.9 “Guaranteed Minimum Royalty”
means the minimum royalty that Licensee shall pay in each Annual Period, as set
forth in Paragraph 9.1.


1.10 “Inventory”
means Licensee’s inventory of Licensed Products and of related work in progress.


1.11 “Inventory Schedule”
means a complete and accurate schedule of Inventory.


1.12 “Labels”
means all labels, tags, packaging materials, tickets, advertising and
promotional materials and all other forms of identification that bear the
Trademarks, affixed to or accompanying the Licensed Products at the point of
sale.


1.13 “Licensed Products” means
only those products listed in Exhibit A attached hereto that bear one or more of
the Trademarks and are approved by Licensor in accordance with the provisions of
this Agreement. Licensee acknowledges that the application of the definition of
Licensed Products to a particular item may be unclear.  If there is a dispute
over whether a particular item qualifies as a Licensed Product, Licensor’s
reasonable written determination shall be conclusive and binding.


1.14 “Minimum Sales Level”
means the minimum Net Sales (as defined below) of Licensed Products that
Licensee is required to achieve during each Annual Period, as set forth in
Paragraph 7.5.


1.15 “Net Sales”
 means the Gross Sales of Licensed Products, including but not limited to,
Seconds and Close-Outs, but not including samples, less only: (a) returns (or
destruction in





 
2

--------------------------------------------------------------------------------

 



place) that Licensee actually authorizes and, for returns, actually receives,
(b) allowances (defined as credits to a customer after delivery, including
credits for returns, promotions and markdowns) that Licensee actually grants in
writing, and (c) trade discounts (defined as reductions in the list wholesale
selling price that are customary in the trade) that Licensee actually grants in
writing prior to delivery; and (d) taxes, freight and insurance to the extent
the same are separately stated on Licensee’s invoices.  No other deductions from
Gross Sales shall be taken in computing Net Sales, including, but not limited
to, deductions for special promotions, advertising, warehouse or distribution
expenses, or for uncollectible accounts. For the purpose of computing of Net
Sales, the foregoing permitted deductions shall not exceed    *
percent of the Gross Sales of Licensed Products shipped in any Annual Period.


1.16 “Off-Price Sales”
means Net Sales (other than sales to Distributors, Approved Corporate Accounts,
Licensor, Affiliates of Licensor, Tommy Hilfiger Stores, Tommy Hilfiger Websites
and Franchisees) of Seconds (if applicable), Close-Outs, Program Sales (if
applicable), and all other sales of Licensed Products at a discount of more
than   *   percent off of the
standard wholesale price.


1.17 “Percentage Royalty”
means the amount of money that Licensee shall pay to Licensor in consideration
for the grant of this license, as set forth in Paragraph 9.2.  The Percentage
Royalty shall be based on the bona fide prices that Licensee charges for
Licensed Products to independent retailers or to independent Distributors, as
the case may be, in arms’ length transactions. For the avoidance of doubt, if
Licensee sells Licensed Products to an Affiliate of Licensee operating as a
retailer, the Percentage Royalty shall be based on such bona fide wholesale
prices charged by Licensee to independent retailers, and if Licensee sells
Licensed Products to an Affiliate of Licensee operating as a Distributor, the
Percentage Royalty shall be based on such bona fide prices charged by Licensee
to independent Distributors, irrespective, in either case, of Licensee’s
internal accounting treatment of such sales.


1.18 “Program Sales”
means sales to a Close-Out Customer of Licensed Products which are manufactured
specifically for sale to such Close-Out Customer after at least six (6) months
have passed since the initial introduction of such Licensed Products at market.


1.19 “Seasonal Collection”
means a collection of Licensed Products that Licensee shall present to the
market in accordance with Paragraph 6.1.


1.20 “Seconds”
 means damaged, imperfect, defective or otherwise non-first quality Licensed
Products. Seconds sales may not exceed the stated percentages as set forth in
Paragraph 7.14(e) below.


1.21 “Subcontractor”
 means an entity or an individual hired by a Third Party Manufacturer  (other
than employees of such Third Party Manufacturer) to perform manufacturing in
relation to this Agreement.


1.22 “Supplier”
means an individual or entity that produces components for the Licensed
Products, and provides such components to a manufacturer in order to assemble
the finished Licensed Products, provided that such individual or entity does not
contribute further to the


*CONFIDENTIAL PORTION OF THIS EXHIBIT OMITTED AND FILED SEPARATELY WITH THE SEC
PURSUANT TO RULE 24b-2 OF THE 1934 ACT

 
3

--------------------------------------------------------------------------------

 


 
4

--------------------------------------------------------------------------------

 

manufacture of the Licensed Products.


1.23 “Term”
means the duration of this Agreement, as set forth in Paragraph 3.1, including,
if not expressly excluded, all Extensions as defined in Paragraph 3.2, if any.


1.24 “Territory”
means the entire world, excluding Japan (except as to those specific approved
customers listed on Exhibit I annexed hereto).  At times this Agreement shall
refer to specific regions (“Regions”) defined below:


(a)
Western Hemisphere means the Region including the United States (including its
territories and possessions as of the date of this Agreement), Canada, the
Caribbean Islands, duty free shops (such as, but not limited to, DFS) worldwide,
United States military bases worldwide, Mexico and, commencing as of April 1,
2005,  Latin America.



(b)
Europe means the Region including the following areas (“Areas”):



(i) North Europe means the area including Germany, Austria, Switzerland,
Benelux, France, Denmark, Sweden, Iceland, Norway and Finland;


(ii) South Europe means the Area including Spain, Portugal, Greece, Turkey,
Italy, Malta and the Middle East (comprising Egypt, Kuwait, Israel, United Arab
Emirates, Syria, Saudi Arabia, Morocco and Lebanon);


(iii) United Kingdom means the Area including England, Ireland,
Northern Ireland, Scotland and Wales.


(iv) Eastern Europe means Poland, Bulgaria, Romania, Russia (and the countries
of the former Soviet Union), Slovenia, Slovakia, Croatia, Serbia, the Czech
Republic, and Hungary.


 
(c)
Pan Pacific means the Region including Hong Kong, Taiwan, Southeast Asia and
Australia (specifically not including Japan or Korea).



(d)
Latin America means the Region including the following Areas:



(i) South America means the Area including Paraguay, Colombia, Brazil, Chile,
Peru, Argentina, Bolivia and Uruguay, but specifically excluding Venezuela and;


(ii) Central America means the Area including Panama, Nicaragua, Honduras, El
Salvador, Ecuador, Guatemala and Costa Rica.


(e)
Korea means the Republic of Korea



(f)
China means the People’s Republic of China and all of its administrative regions


 
5

--------------------------------------------------------------------------------

 







 
             (except as otherwise included in another Region)



1.25 “Third Party Manufacturer”
means an entity or an individual which or whom Licensee either hires or pays to
manufacture the Licensed Products.


1.26 “Tommy Hilfiger Stores”
means retail and outlet stores, including flagship stores, within or outside the
Territory, owned or operated by Licensor or its Affiliates that bear the name
“Tommy Hilfiger”, “Hilfiger” or any derivative thereof as determined by
Licensor.


1.27 “Tommy Hilfiger Websites”
means any internet websites owned or operated by Licensor or its Affiliates
through which products bearing the Trademarks are sold and/or marketed to
consumers and/or the trade.


1.28 “Trade Secrets” means any and all information that derives to its owner
independent economic value, actual or potential, from not being generally known
to the public or to other persons who can obtain economic value from its
disclosure or use, and that is the subject of efforts that are reasonable under
the circumstances to maintain its secrecy.


1.29 “Trademarks” means only the trademarks set forth in Exhibit B attached
hereto, the direct derivatives and variants thereof, and any trademarks used or
Licensed by Licensor for use on products with the Trademarks.


ARTICLE 2.                                GRANT


2.1 License
.  Licensor grants to Licensee an exclusive non-assignable license during the
Term, subject to all of the obligations and conditions contained in this
Agreement, to use the Trademarks in connection with (a) the manufacture of
Licensed Products anywhere in the world, and (b) marketing, advertising, sale
and distribution at wholesale of Licensed Products by MGI in the United States
(including its territories and possessions) and by SPL in the remainder of the
geographic areas comprising the Territory.


2.2 Exclusivity; Competitors.
  Licensor agrees that in the event it desires to enter into a license
arrangement for the distribution of the Licensed Products in any country other
than those included in the Territory, it shall send a notice to Licensee of such
intention.  Licensee shall have the right to submit a business plan to Licensor
outlining its proposal for obtaining such a license, which Licensor shall
consider reasonably and in good faith, provided, however, that Licensor’s
decision whether to grant such license shall be final and binding and, provided,
further that nothing stated herein shall be construed as an obligation for
Licensor to grant Licensee any additional license for countries other than those
included in the Territory.


2.3 Reservations
.  This Agreement does not constitute a grant of any rights other than those
expressly set forth herein.  In particular, Licensor does not grant to Licensee:


(a)           the right to use the name “TOMMY”, “HILFIGER”, or “TH”
individually, or logos representing said names, except to the extent that any
such name or logo is included within the Trademarks;

 
6

--------------------------------------------------------------------------------

 



(b)           the right to use any derivative of, or modification to, the
Trademarks;


(c)           the right to form a business entity whose name includes the terms
“Tommy”, “Hilfiger”, or “TH”;


(d)           an assignment of any right, title or interest in or to the
Trademarks; or


(e)           the right to use the Trademarks on invoices, order forms,
stationery and related business purposes without Licensor’s prior written
approval.


Licensor, and its other licensees and sublicensees, have the right to (i)
manufacture and sell products of any and all types and descriptions other than
the Licensed Products inside or outside of the Territory, or (ii) to manufacture
Licensed Products inside or outside of the Territory for sale outside of the
Territory.


Nothing contained in this Agreement shall prohibit Licensor or any Affiliate of
Licensor from offering for sale in Tommy Hilfiger Stores and/or on Tommy
Hilfiger Websites watches or jewelry that are not Licensed Products.


Except as otherwise provided for herein, no license is granted hereunder for the
manufacture, sale or distribution of Licensed Products to be used for publicity
purposes, in combination sales, premiums or giveaways, or to be disposed of
under or in connection with similar methods of merchandising, such license being
specifically reserved for Licensor.  The foregoing provision shall not prohibit
Licensee from promoting or advertising the sale of the Licensed Products.


2.4 Distribution of Jewelry Products.  Anything herein to the contrary
notwithstanding, Licensee shall launch the sale of jewelry products under one or
more of the Trademarks (“Jewelry Products”) consistent with the current business
plan (the initial business plan is attached hereto at Exhibit J) (including
sales in commercially reasonable quantities of Jewelry Products to Tommy
Hilfiger Stores) (i) in Europe                  *                 ; (ii) in Pan
Pacific no later than           *                             and (iii) in Latin
America no later than April 1, 2012. Without limiting the generality of the
foregoing, (i) Licensee shall launch the sale of Jewelry Products in a
particular country where other Tommy Hilfiger products are sold within twelve
(12) months of Licensor’s specific written request to so launch the sale of
Jewelry Products in such country, provided that Licensor will not request any
such launch in any country included as part of Europe, Pan Pacific or Latin
America earlier than the respective date set forth above for such Region, and
(ii) any launch of the sale of Jewelry Products by Licensee  hereunder shall be
subject to Licensor’s prior written approval of a business plan submitted by
Licensee to Licensor which sets forth Licensee’s sales, marketing and
advertising plans for such sales in the relevant Region or country. Licensor’s
approval of any such business plan shall not be unreasonably withheld, delayed
or conditioned. Beginning at the time of the initial launch of Jewelry Products
and continuing thereafter, Movado shall sell Jewelry Products to Tommy Hilfiger
Stores anywhere in the world that wish to purchase them.  If Licensee fails to
launch the sale of Jewelry Products on or before the date set forth above for a
particular Region or Licensee fails to launch the sale of Jewelry Products in a
particular country within


*CONFIDENTIAL PORTION OF THIS EXHIBIT OMITTED AND FILED SEPARATELY WITH THE SEC
PURSUANT TO RULE 24b-2 OF THE 1934 ACT



 
7

--------------------------------------------------------------------------------

 





twelve (12) months of Licensor’s request to do so, as required by this Paragraph
2.4 and such failure is not the result of any action or inaction on the part of
Licensor contrary to the terms of this Agreement  or any event of force majeure,
then Licensor may terminate this Agreement as to such Region or country, as the
case may be, with respect to Jewelry Products only, within ninety (90) days
after written notice to Licensee if within said ninety (90) days Licensor shall
not have remedied such failure, in which case Licensee shall lose its right to
sell and distribute Jewelry Products in such Region or country.


ARTICLE 3.                                TERM OF THE AGREEMENT


3.1 Term
.  The initial Term of this Agreement shall commence on April 1, 2009 and expire
on March 31, 2014, unless sooner terminated in accordance with the provisions of
this Agreement.  If as of January 1, 2012, Licensor believes that higher Minimum
Sales Levels are justified for the Annual Periods April 1, 2012 – March 31, 2013
and April 1, 2013 – March 31, 2014, the parties shall discuss raising those
Minimum Sales Levels.


3.2 Extension
.  This Agreement shall be extended for an additional five (5) year renewal
period commencing on April 1, 2014 and ending on March 31, 2019 (the “Extension
Term”), provided that Licensee:


(a)           makes a request for Extension in writing at least twelve (12)
months, but no more than fifteen (15) months,  before the expiration of the
applicable Term or Extension Term; and


(b)           at the time it requests any Extension and as of the end of the
initial Term, is in compliance with the terms and conditions of this Agreement;


(c)           submits a business plan for the Extension Term that Licensor
approves at least six (6) months prior to expiration of the Term; and


(d)           has achieved Minimum Sales Levels in at least two (2) Annual
Periods prior to the April 1, 2013 – March 31, 2014 Annual Period and, as of the
date the business plan for the Extension Term is approved, has projected and
committed to achieving the applicable Minimum Sales Level for the balance of the
then expiring Term.


Licensee acknowledges that the twelve (12) month advance notice is necessary to
maintain the continuity of Licensor’s licensing and marketing programs and the
goodwill associated with the Trademarks.  Time is of the essence in this regard
and Licensee’s failure to make its request in time shall constitute a conclusive
decision by Licensee not to seek an Extension Term.  Upon such failure, Licensor
has the right, without notice to Licensee, to immediately replace Licensee as of
the end of the Term as provided for in Paragraph 15.5 hereunder.


ARTICLE 4.                                ORGANIZATION


4.1 Organization
.  Licensee shall, at its sole cost and expense, employ the following persons or
persons with similar titles and responsibility, who will, except as specifically
indicated, work exclusively with Licensor’s representatives on Licensee’s
business arising under this Agreement



 
8

--------------------------------------------------------------------------------

 



and will report directly to the President of Licensee or his or her designee:


Region                                           Position




                             *                                              *









 


Furthermore, at any time during the Term or any Extension Term, Licensor may
reasonably require that Licensee hire a separate Global Director of Marketing,
apart from the President, in which event the parties will discuss such request
in good faith.  All of these individuals will be hired with the prior approval
of Licensor and shall be relieved of their duties under this Agreement at the
request of Licensor.  In addition, Licensee shall maintain a sales force
dedicated exclusively to the sale of Licensed Products. The sales force shall
not be deemed to include merchandise coordinator’s or account
representatives.  Exhibit C attached hereto sets forth Licensee’s organization
chart of said personnel.  Licensee shall maintain a separate division of its
company dedicated exclusively to the sale of Licensed Products.  At such time
that Net Sales of Jewelry Products equal or exceed          *        during any
Annual Period the parties shall enter into good faith discussions regarding the
creation by Licensee of separate divisions for watches and Jewelry
Products.  Unless otherwise agreed by Licensor Licensee shall maintain
throughout the Term (i) a separate division based in Switzerland for Europe;
(ii) a separate division based in Hong Kong for Pan Pacific and (iii) a separate
division based in a location to be approved by Licensor for Latin America.


ARTICLE 5.                                APPROVALS


5.1 Approvals
.  Licensor shall retain overall creative control for the brand, Trademarks,
Licensed Products, and related advertising hereunder. Licensee shall present to
Licensor in writing all plans, products, proposals, customers, advertising, and
other materials and items requiring Licensor’s approval under this
Agreement.  Except as otherwise stated in this Agreement, all approvals of
Licensor shall be in its sole and subjective discretion.  A submission for
approval under this Paragraph 5.1, or under any other provision of this
Agreement, shall be deemed disapproved unless Licensor delivers a notice of
approval within twenty (20) days after receipt of the request from Licensee, or
such other period of time as may otherwise be agreed to by the
parties.  Licensor will use reasonable efforts to provide an explanation for its
disapproval in a timely manner, but no such explanation shall be deemed to
waive, estopp or otherwise diminish Licensor’s right to decide future requests
for approvals or reconsideration in its sole discretion.  Without limitation to
the foregoing, Licensor has no obligation to approve, review or consider any
item that does not strictly comply with submission procedures announced by
Licensor.  Approval by Licensor shall not be deemed to be a determination that
the approved matter complies with all applicable regulations and




*CONFIDENTIAL PORTION OF THIS EXHIBIT OMITTED AND FILED SEPARATELY WITH THE SEC
PURSUANT TO RULE 24b-2 OF THE 1934 ACT

 
9

--------------------------------------------------------------------------------

 



laws.  Licensee may not exhibit, display, manufacture, sell, use, distribute or
advertise any disapproved item.  In the event that it is necessary for Licensor
to perform on-site approvals, Licensee shall pay any and all reasonable
expenses, including travel, incurred by Licensor with respect to such on-site
approvals.


ARTICLE 6.                                DESIGN AND MANUFACTURING


6.1 Seasonal Design, Time and Action Calendar
.  Attached hereto as Exhibit D is Licensee’s design, time and action calendar
for the Term of the Agreement.  Each Annual Period, Licensee shall present to
the market at least four (4) Seasonal Collections – Fall, Holiday, Spring, and
Summer.  On or about each January 15th, Licensee shall present a design, time
and action calendar for the next succeeding July through December.  On or about
each July 15th, Licensee shall present a design, time and action calendar for
the next succeeding January through June.


6.2 Overall Commitment to Quality
. Licensee shall maintain the distinctiveness of the Trademarks and the image
and high quality of the goods bearing the Trademarks. The Licensed Products
shall at all times be at least commensurate with the reputation, image and
prestige of the Trademarks and be of high quality as to workmanship,
construction, appearance, fabrication, design and materials used therein and
generally associated with the Licensor's and its other licensee's goods bearing
the Trademarks (collectively “Quality”), and shall be at least equal in Quality
to the samples of Licensed Products submitted by Licensee and approved in
writing in advance by Licensor pursuant to Paragraph 6.3 hereof.


6.3 Samples of Manufactured Products
. Before Licensee may exhibit, display or distribute any Licensed Products in
any Seasonal Collection, Licensee shall submit samples of each of said Licensed
Products and the Labels thereon to Licensor for its prior written approval,
utilizing any submission form as reasonably provided by Licensor.  Any approval
given hereunder shall apply only to that Seasonal Collection for which it is
submitted to Licensor. In addition, any such approvals shall authorize Licensee
to make only such quantities of the approved item as Licensee reasonably expects
to sell to its regular customers (excluding customers approved for sales of
Close-Outs) and to Licensor, Licensor’s Affiliates and Distributors.  Licensee
shall submit to Licensor additional samples of Licensed Products upon Licensor’s
reasonable request.  Licensee shall provide all samples to Licensor at
Licensee’s sole cost and expense.  Once samples have been approved, Licensee may
manufacture only in accordance with such approved samples and shall not make any
material changes for manufacture without Licensor’s prior written approval.  No
Licensed Products (including samples) may be exhibited, displayed, distributed
and/or sold by Licensee pursuant to this Agreement unless such Licensed Products
are in substantial conformity with, and at least equal in, Quality to the
samples previously approved by Licensor in accordance with this Paragraph 6.3.


6.4 Non-Conforming Products
.  In the event that any Licensed Product is, in the judgment of Licensor, not
being manufactured and distributed in accordance with the previously approved
Quality, Licensor shall notify Licensee and Licensee shall promptly repair or
change such Licensed Product to conform thereto.  If after Licensor’s request a
Licensed Product as repaired or changed does not strictly conform and conformity
cannot be obtained after one (1) resubmission, Licensee may sell the item but
only after removing from the item the Trademarks and Labels or

 
10

--------------------------------------------------------------------------------

 


 
11

--------------------------------------------------------------------------------

 

may sell the same as a clearly marked Second or irregular.  Notwithstanding
anything in this Paragraph 6.4 to the contrary, sales of all such products using
any of Licensor's exclusive designs, whether or not bearing Labels or the
Trademarks, shall nonetheless be subject to royalty payments pursuant to Article
9.  In the event that Licensor finds any Licensed Products in the marketplace
that, in Licensor's judgment, are inconsistent with approved Quality for such
Licensed Products at the time of their sale, then Licensor shall notify Licensee
thereof and promptly provide such information with respect thereto as Licensee
shall reasonably request.  In the event that, after receiving all such
information, Licensee fails within ten (10) days to either correct such
inconsistencies or remove such Licensed Products from the market, then Licensor
may, at Licensee’s expense, purchase such Licensed Products and bill such costs
to Licensee.  Licensee shall pay all royalties due on sales of nonconforming
goods.  Licensor may require Licensee to recall any Licensed Products not
consistent with approved Quality.


6.5 Withdrawal of Approval
.  If at any time any Licensed Product ceases to be acceptable to Licensor,
Licensor shall have the right in the exercise of its sole discretion to withdraw
approval of such Licensed Product, a “Family” of which (meaning all men’s and
women’s models) in any Annual Period (following the first full Annual Period in
which such Family is first introduced) sells less
than               *             not including Seconds and Close-Outs, in the
aggregate.  Notwithstanding the foregoing, Licensor acknowledges that certain
Jewelry Product Families may not be forecasted to sell           *      and that
Licensee’s failure to sell          *         of such a Jewelry Product Family
shall not constitute a basis for withdrawal of approval. Upon withdrawal of
approval, Licensee shall cease the use of the Trademarks in connection with the
manufacture, distribution, promotion, advertising, and use of such Licensed
Product(s).  Notice of such election by Licensor to withdraw approval shall not
relieve Licensee from its obligation to pay royalties on sales of such
product(s) made by Licensee prior to the date of disapproval or thereafter as
permitted.  Licensee may, however, complete work in progress for three (3)
months from notice of withdrawal of approval, sell all existing Inventory of
such Licensed Products and utilize materials on hand provided that it submits
proof of such work in progress and inventory of such discontinued Licensed
Product to Licensor.  All such discontinued Licensed Products shall be sold or
otherwise disposed of in the manner set forth in Paragraph 15.4 (h) within
twelve (12) months of receipt of notice of withdrawal of approval.


6.6 Assistance by Licensor
.  Licensor shall provide creative concepts and fashion direction for each
Seasonal Collection. Licensor has ultimate design and creative approval rights,
and written approval is required at key dates as indicated in the design, time
and action calendar. At least four (4) times during each Annual Period, Licensee
may, at its expense, visit Licensor’s offices, factories, showroom, and other
places of business, and attend Licensor’s sales meetings to obtain additional
know-how and assistance with respect to Licensed Products.  The scheduling of
such visits shall be at times mutually convenient to the parties hereto.  If
Licensee requests Mr. Tommy Hilfiger or any other member(s) of Licensor’s staff
to make a personal appearance, to attend any function, to visit Licensee’s
manufacturing plants or facilities or to attend any design meetings, all of the
foregoing shall be subject to scheduling availability, if any, and Licensee
shall pay all reasonable expenses in connection therewith, including appropriate
airfare, lodgings, meals and local transportation consistent with the travel
policy of Licensor, understanding and agreeing that if Licensee requests Mr.
Tommy Hilfiger to make such an appearance, Licensee shall pay all expenses in
connection therewith, including appropriate


*CONFIDENTIAL PORTION OF THIS EXHIBIT OMITTED AND FILED SEPARATELY WITH THE SEC
PURSUANT TO RULE 24b-2 OF THE 1934 ACT

 
12

--------------------------------------------------------------------------------

 


 
13

--------------------------------------------------------------------------------

 



airfare, lodgings, meals and local transportation consistent with Mr. Tommy
Hilfiger’s typical travel arrangements (e.g., private aircraft
transportation).  Licensor shall at least four (4) times during each Annual
Period, upon request by Licensee, make available to Licensee certain samples,
designs, colors, samples of materials, Labels and artwork, the cost of which
shall be borne by Licensee at the cost incurred by Licensor to provide the same.
In addition to the foregoing, for marketing purposes, Licensor shall, upon
request, make available to Licensee such of the following that are available to
Licensor: (a) reports on marketing policy of Licensor; (b) reports on color,
style and fabric trends; (c) at Licensee’s cost, samples of advertising
materials; (d) display ideas; and (e) Labels.


6.7 Ownership of Designs
.  All right, title and interest, including copyright and goodwill, in and to
all unique and legally protectable samples, sketches, designs, and other
materials, whether created hereunder by Licensor, by Licensee, or by third
parties (and, if created by Licensee or by any third party, used on or as part
of or in connection with Licensed Products), including any modifications or
improvements thereto, are the exclusive property of Licensor or its Affiliates;
and this Agreement constitutes an assignment by Licensee to Licensor of such
rights, to the extent they are not already the property of Licensor, and are
licensed hereunder solely and exclusively for use in connection with the
manufacture and distribution of Licensed Products in the Territory.   Provided,
however, that notwithstanding anything to the contrary contained herein,
Licensor shall not have any exclusive right, title or interest in or to any such
samples, sketches, designs or other materials that were previously used by
Licensee or by any third party on or as part of watches or clocks other than the
Licensed Products.  Licensor may use and permit others to use said designs and
other materials in any manner it desires (other than on Licensed Products in the
Territory during the Term), provided that such use does not conflict with any
rights that Licensor is granting to Licensee hereunder.  Licensee specifically
acknowledges that such designs and other materials may be used by Licensor and
other licensees on Licensed Products in jurisdictions outside the Territory and
on products other than Licensed Products anywhere in the world.  Licensee shall
place appropriate notices, reflecting ownership of such design rights by
Licensor, on all Licensed Products, Labels and advertising and promotional
materials if requested by Licensor in writing on a case by case basis and if
Licensee reasonably determines that such placement is practicable.  Neither
Licensee nor any Affiliate or any other person or entity with whom Licensee has
a contractual relationship or who is otherwise under Licensee’s control, shall
do or allow to be done anything that may adversely affect any of Licensor’s
design rights.  Licensee shall disclose and freely make available to Licensor
any and all developments or improvements it may make relating to Licensed
Products and to their manufacture, promotion and sales, including, without
limitation, developments and improvements in any machine, process or product
design, that may be disclosed or suggested by Licensor or regarding any patent
or trademark that Licensee is entitled to utilize.


6.8 Cost of Designs, Samples
.  Licensee is solely responsible for all product development and associated
expenses, including costs associated with the preparation and submission of
designs to Licensor and all reasonable travel expenses incurred by Licensor in
the event Licensor travels to Licensee’s factories or other facilities as part
of the design process.


6.9 Code of Conduct
.  Attached hereto as Exhibit E is Licensor’s Supplier Code of Conduct (“Code”),
which applies to any entity manufacturing products bearing the Trademarks or the
components thereof, including Licensed Products.  Licensee shall use its best
efforts to ensure that





 
14

--------------------------------------------------------------------------------

 



Licensee and all Third Party Manufacturers, Subcontractors and Suppliers comply
with the terms of the Code and shall evidence such compliance by:


(a)           prior to the commencement of the manufacturing of Licensed
Products, Licensee and all Third Party Manufacturers, Subcontractors and
Suppliers providing written acknowledgment of its receipt of and adherence to
the Code, it being understood that neither Licensee nor any Third Party
Manufacturer, Subcontractor or Supplier need re-acknowledge its receipt and
adherence to the Code if it has so previously acknowledged; and


(b)            displaying and having all Third Party Manufacturers,
Subcontractors and Suppliers display the Code, in a clearly visible location in
Licensee’s manufacturing facilities (if applicable) and in the manufacturing
facilities of Licensee’s Third Party Manufacturers, Subcontractors and
Suppliers, at all times during the Term and any Extension Term(s) of this
Agreement.


6.10 Monitoring Program
.  Licensee acknowledges that prior to the commencement of the manufacturing of
Licensed Products, it shall have in effect, to the satisfaction of Licensor, a
program of monitoring manufacturing facilities, whether operated by Licensee, by
Third Party Manufacturers, Subcontractors or Suppliers, that is sufficient to
ensure their compliance with the Code and all applicable laws and
regulations.  Such compliance shall be evidenced by Licensee executing and
abiding by a Certification in such form as may be provided by Licensor from time
to time


6.11 Third Party Manufacturing Agreement
.  Within thirty (30) days after establishing a new arrangement with a Third
Party Manufacturer or Subcontractor, Licensee shall inspect each Third Party
Manufacturer or Subcontractor and provide approval, signed by an authorized
employee or agent of Licensee that such Third Party Manufacturer or
Subcontractor is in compliance with Paragraph 6.9 above, and shall obtain and
provide to Licensor the signature of an authorized representative from each of
such parties on a Third Party Manufacturing Agreement on such form as may be
provided by Licensor from time to time upon Licensee’s request.  Within thirty
(30) days after establishing a new arrangement with a Supplier, Licensee shall
obtain and provide to Licensor the signature of an authorized representative
from each Supplier on a Certification in the form as may be provided by Licensor
from time to time upon Licensee’s request.  In the event Licensee has knowledge
of, has reason to believe, or should have reason to know that any Third Party
Manufacturer, Subcontractor or Supplier is in breach of the Third Party
Manufacturing Agreement or Certification, as the case may be, Licensee shall
immediately notify Licensor and Licensee shall, at its sole expense, or at the
expense of the transgressor, take immediate action to rectify such breach,
including, where Licensor deems it necessary, due to repeated violations, prompt
termination of its relationship with such Third Party Manufacturer,
Subcontractor or Supplier.  If Licensee fails to take prompt action or such
action is not successful, Licensee shall assign its rights to proceed against
such Third Party Manufacturer, Subcontractor or Supplier to Licensor and
Licensor shall, at Licensee’s expense, have the right to pursue all available
remedies to protect its rights.  Notwithstanding the foregoing, Licensee
acknowledges that it shall remain primarily liable and completely obligated
under all of the provisions of this Agreement in respect of the production of
Licensed Products hereunder.


6.12 Information About Third Party Manufacturers
.  In order to maintain Licensor’s high standard





 
15

--------------------------------------------------------------------------------

 



of quality control and to ensure that appropriate measures are taken against
counterfeiting, Licensee shall provide notice to Licensor, on a quarterly basis,
including all of the following information:


(a)           the name and address of each Third Party Manufacturer,
Subcontractor and Supplier;


(b)           the type of Licensed Products manufactured by such Third Party
Manufacturer and Subcontractor;


(c)           quantity of Licensed Products to be manufactured by each such
entity; the type of components provided by each Supplier;


(d)           any breaches of the Third Party Manufacturing Agreement or the
Code;


(e)           any remediation efforts undertaken and a description of the
success of those efforts; and


(f)           any other information that the Licensor shall reasonably request.


6.13 Inspection of Facilities
.  Licensee shall regularly inspect the facilities it utilizes and those
facilities used by Third Party Manufacturers, Subcontractors, and Suppliers, if
any, for compliance with this provision and shall take actions necessary to cure
any deficiencies or terminate as appropriate. Licensor and its duly authorized
representatives shall have the right, but not the obligation, to inspect all
facilities utilized by Licensee, its Third Party Manufacturers, Subcontractors
and Suppliers in connection with the manufacture, storage or distribution of
Licensed Products. For purposes of this Paragraph 6.13, all such books, records
and documents of Licensee relating to compliance with the Code shall be
maintained by Licensee in a secure and readily accessible location for a period
of three (3) years from their creation.  Licensor shall have the right upon
reasonable prior written notice to review such inspection reports and related
information or correspondence and communications.  In the event that Licensor
determines, reasonably based on an inspection and written report by an
independent third party, that the inspected facilities are not complying with
the Code or applicable laws, and Licensee fails to cure such lack of compliance
within thirty (30) days after receipt of written notice of same is received by
Licensee, then Licensee shall pay Licensor for the reasonable cost of any
subsequent inspections of such facilities by Licensor or its representatives,
related corrections or monitoring programs or services to address Code or legal
compliance.


6.14 Compliance with Applicable Laws – Generally
.  All Licensed Products manufactured and distributed by, or on behalf of,
Licensee shall be marked, labeled, packaged, advertised, and distributed in
accordance with this Agreement, in accordance with all applicable laws, rules
and regulations in the Territory, including, to the extent applicable, but not
limited to the Flammable Fabrics Act, the Fair Labor Standards Act and the
Consumer Product Safety Improvement Act of 2008, and in such a manner as shall
not tend to mislead or deceive the public or damage the reputation of the
Trademarks.







 
16

--------------------------------------------------------------------------------

 



6.15 Notices on Invoices.  Licensee shall require that all commercial invoices
(bills of lading) to Licensee that accompany Licensed Products include the
following language (either pre-printed or "stamped") including (1) if such
Licensed Products are manufactured in the United States of America, or (2) if
such Licensed Products are manufactured outside the United States of America:


 
We hereby certify that the merchandise (including components thereof) covered by
this shipment was manufactured in compliance with the Tommy Hilfiger Supplier
Code of Conduct and: (1) it was manufactured in compliance with (a) sections 6,
7, and 12 of the Fair Labor Standards Act, as amended and all regulations and
orders of the United States Department of Labor under section 14 thereof, and
(b) state and local laws pertaining to child labor, minimum wage and overtime
compensation; or (2) it was manufactured in compliance with the wage and hour
laws of the country of manufacture and without the use of child (persons under
the age of 15 or younger than the age for completing compulsory education, if
that age is higher than 15), prison, indentured, exploited, bonded, forced or
slave labor.   We further certify that we have in effect a program of monitoring
our subcontractors and suppliers and other designated contract facilities that
manufacture TOMMY HILFIGER brand merchandise for compliance with the foregoing.
We also certify that the merchandise is in compliance with all laws governing
the designation of country of origin and, if applicable, is being shipped under
legally issued and valid export license or visa.



6.16 Meetings
.  Licensor may from time to time at Licensor’s sole option, but no more than
twice a year, hold a meeting of Licensor’s licensees/distributors.  Licensee
shall upon receipt of reasonable notice attend any such meeting(s) at its own
expense.


6.17  Anti-Counterfeiting Materials.  To aid Licensor in policing
counterfeiting, Licensee shall provide Licensor, upon Licensor’s written
request, with regular updates of Licensed Products produced by Licensee, Third
Party Manufacturers, Subcontractors, and Suppliers, such as line-books,
brochures and/or product DVDs.  Licensee shall also designate an employee with
specialization in the Licensed Products who Licensor may contact to assist in
ascertaining whether products are counterfeit.


ARTICLE 7.                                BRAND DEVELOPMENT, SALES AND MARKETING


7.1
Best Efforts
.  Licensee shall use its best efforts to exploit this license throughout the
Territory.  Without limitation, Licensee shall: (a) sell a sufficiently
representative quantity of styles, fabrications and colors of Licensed Products;
(b) offer for sale Licensed Products so that they may be sold to consumers on a
timely basis; and (c) cooperate with Licensor’s merchandising, sales and
anti-piracy programs.  Licensee acknowledges that to preserve the goodwill
associated with the Trademarks, Licensed Products should be sold at prices and
terms reflecting the quality and nature of the Trademarks, and the reputation of
the Trademarks as appearing on goods of high quality, it being understood,
however, that Licensor is not empowered and has no desire to fix or regulate the
prices for which the Licensed Products are to be sold.  Licensee shall at all
times maintain personnel and resources sufficient to provide effective
distribution of the Licensed Products throughout the Territory.







 
17

--------------------------------------------------------------------------------

 

7.2 Sales and Deliveries
.  For each Seasonal Collection during the Term, Licensee shall ship no less
than                    *             of Licensed Products ordered and
un-cancelled by the applicable customer.  Licensee shall use its best efforts to
ensure that each order is shipped by the date requested by Licensee’s
customers.  An order to be shipped to a customer which is on credit hold or
other hold shall not be deemed to be an untimely shipment, provided that
Licensee notifies the customer in writing of the existence of the hold on the
account and the reason for the hold, prior to the requested shipment date.  Each
order shall bear the respective shipping schedule.  Licensee shall, within
fifteen (15) days of Licensor’s request, supply documentation evidencing such
timely delivery during the immediately preceding quarter.  Licensee shall not be
deemed in breach of this paragraph until the second quarter in which it violates
the terms hereof.


7.3 Reporting
.  Licensee shall submit the following reports to Licensor:


(a)           Financial statements as set forth in Paragraph 10.6;


(b)           Within seventy-five (75) days after the end of each Annual Period,
a certification by an authorized officer of Licensee of the Net Sales of
Licensed Products during such Annual Period.  Upon written request from Licensor
not more than once each Annual Period, Licensee shall provide Licensor with a
letter from its external auditors setting forth Licensee’s Net Sales of Licensed
Products during such Annual Period.


(c)           On or before the fifteenth (15th) day of each month, reports of
the prior month’s (i) monthly net shipments and (ii) retail selling results.


7.4 Sales/Marketing Plans
.  On or before December 15 of each Annual Period, Licensee shall submit to
Licensor (a) a schedule of its projected sales and marketing plans for the
Licensed Products for the next three (3) Annual Periods for Licensor’s approval,
and (b) a complete and accurate summary of its sales to date for such Annual
Period, including distribution by account and door (as reasonably
practicable).  Licensee shall use form(s) provided by Licensor for the reports
required in this subsection, upon Licensor’s request.


7.5 Minimum Sales Levels
.  During each Annual Period, Licensee shall achieve the Minimum Sales Level for
such Annual Period set forth in Exhibit F. The Minimum Sales Level for each
Annual Period shall be the greater of the amount set forth in Exhibit F for such
Annual Period or   *                                                    Net
Sales for the immediately preceding Annual Period.  In no event may the Minimum
Sales Level for any Annual Period be less than the Minimum Sales Level for the
immediately preceding Annual Period.  The Minimum Sales Level for each Annual
Period during any Extension Term, if applicable, shall be the greater
of                         *

 
                                                                                              .  Prior
to the commencement of an Extension Term, if any, the parties shall discuss in
good faith adjusting the Minimum Sales Levels set forth herein, in the event
that there has been a significant decline in the opportunity to sell the
Licensed Products.


7.6 Certain Sales Excluded
.  Licensee shall not receive credit towards Minimum Sales Levels for (a) sales
outside the Territory; (b) sales to Licensor; or (c) sales pursuant to Paragraph
6.4.


*CONFIDENTIAL PORTION OF THIS EXHIBIT OMITTED AND FILED SEPARATELY WITH THE SEC
PURSUANT TO RULE 24b-2 OF THE 1934 ACT

 
18

--------------------------------------------------------------------------------

 


 
19

--------------------------------------------------------------------------------

 

7.7 Approved Customers
. Licensee shall sell, and shall require that its Distributors sell, Licensed
Products only to (a) those specialty shops, department stores and retail outlets
whose operations are consistent with the prestige of the Trademarks and
Licensor’s sales policies and which are pre-approved by Licensor in its sole
discretion, either specifically or consistent with written standards issued by
Licensor, and (b) Franchisees and other purchasers as otherwise expressly
permitted hereunder. Retail stores owned or operated by Licensee or any
Affiliate of Licensee shall be deemed approved customers. In addition, Licensee
may sell Licensed Products to corporate accounts, which have been approved in
writing by Licensor, for the use of the employees of such corporate accounts
(“Approved Corporate Accounts”) and to third parties selling to such Approved
Corporate Accounts.  Approved Corporate Accounts shall in no event include
corporate accounts selling alcohol, tobacco, gaming and firearms products.  Upon
execution of this Agreement, prior to the opening of each selling season and
whenever Licensee wishes to sell Licensed Products to customers not previously
approved, Licensee shall submit a list of its proposed customers for Licensor’s
written approval.  Licensor shall have the right to revoke its approval of a
customer, upon thirty (30) days prior written notice to Licensee, if Licensor
determines in its sole discretion that the customer no longer meets its
standards.  After such notice, Licensee may not accept additional orders for
Licensed Products from such retail customer, but may fill any existing
order.  Anything herein to the contrary notwithstanding, Licensee may sell
Licensed Products to advertising specialty companies for resale only to Approved
Corporate Accounts, for the use of their employees, and not for resale, provided
that such advertising specialty companies shall, prior to receiving any Licensed
Products from Licensee, execute an agreement providing for such limitation on
resale, in form and substance reasonably acceptable to Licensor, and provide an
original executed copy of such agreement to Licensor.  Licensee shall within
fifteen (15) days of Licensor’s request, provide Licensor with a complete list
of Licensee’s customers.


7.8 Prohibited Sales
.  Except as expressly permitted by Licensor in writing, Licensee may not (a)
market or promote or seek customers for Licensed Products outside of the
Territory; (b) establish a branch, wholly owned subsidiary, distribution center
or warehouse with inventories of Licensed Products outside of the Territory
(other than within a country in which the Licensed Products are manufactured,
for the purpose of managing that manufacturing and export); (c) sell or
distribute any Licensed Products to wholesalers, jobbers, diverters, catalog
vendors or any other entity that does not operate retail stores exclusively
other than as expressly permitted herein or pursuant to Licensor’s written
approval, and to its distributors which distribute only to U.S. military bases
or to retail customers in the Territory that satisfy the criteria set forth in
Paragraph 7.7 hereof; (d) sell Licensed Products directly to the public in
retail stores except through outlet stores operated by Licensee or an Affiliate
of Licensee; (e) sell or distribute any Licensed Products over the Internet or
any other global or regional computer access network; (f) use Licensed Products
as giveaways, prizes or premiums, except for promotional programs which have
received the prior written approval of Licensor; or (g) sell Licensed Products
to any third party or Affiliate of Licensee or any of its directors, officers,
employees or any person having an equity participation in or any other
affiliation to Licensee, other than to Licensee’s employees or other
representatives or persons for their personal use, unless such sales to a
business which is an Affiliate are on an arms length basis or for personal
use.  Licensor may, at Licensee’s expense, purchase any Licensed Products found
in the marketplace that Licensee has sold to unapproved







 
20

--------------------------------------------------------------------------------

 

customers.  Licensee shall include and shall enforce the following on all
invoices to its retail customers:


 “Limitations on Sale by Buyer.
 
Seller expressly reserves the right to limit the amount of merchandise delivered
to only such quantities as are necessary to meet the reasonably expected demand
at Buyer’s store locations.
 
This merchandise is sold to Buyer for resale to the ultimate consumer
only.  Except to the extent that such prohibition would be contrary to
applicable law, Buyer is expressly prohibited from selling the merchandise
purchased hereunder to a retailer or other dealer in like merchandise, or to any
party who Buyer knows, or has reason to know, intends to resell the merchandise.
 
The merchandise purchased hereunder may not be sold by Buyer from any store
locations which Seller has advised Buyer do not qualify as an acceptable
location.
 
Tommy Hilfiger Licensing, LLC is a third-party beneficiary of these terms.”
 
7.9 Showrooms and In-Store Shops.


(a)           Showroom.  Licensee may display Licensed Products for wholesale
sale only in a separate showroom, designed and displayed in accordance with
Licensor's specifications, apart from any showroom(s) in which Licensee or
another business may sell goods other than Licensed Products. The style and
manner in which Licensed Products will be displayed in said showroom are subject
to Licensor’s approval.


(b)           In-Store Shops/Fixtures.  Licensee shall participate in any
in-store shop or main floor fixturing program with any of Licensee’s customers
on terms reasonably satisfactory to Licensee. Licensee shall use reasonable
efforts to secure premium positioning in the areas dedicated to the sale of
Licensed Products in the stores of each of Licensee’s customers.  Licensee shall
use reasonable efforts to cause Licensed Products sold in an in-store shop or in
connection with a main floor fixturing program to be displayed and sold in a
manner which maintains the prestige and reputation of the Trademarks. Licensee
shall fixture or use reasonable efforts to cause to be refixtured each in-store
shop and area dedicated to the sale of Licensed Products within sixty (60) days
after notice from Licensor and, without notice from Licensor, shall update the
fixtures no less often than             *                         and shall
update visual enhancements no less often than          *             .


7.10 Products for Licensor’s Use
.  Licensee shall supply to Licensor, at Licensee’s sole cost and expense with
two (2) complete sets of each Seasonal Collection.


7.11 Purchases By Licensor
.  In addition to the Licensed Products which Licensee provides to Licensor
pursuant to Paragraph 7.10, Licensee shall sell to Licensor a reasonable amount
of in-stock Licensed Products for the personal use of Licensor’s employees
at                      *              off the regular wholesale price on
standard industry terms.  Purchases pursuant to this Paragraph


*CONFIDENTIAL PORTION OF THIS EXHIBIT OMITTED AND FILED SEPARATELY WITH THE SEC
PURSUANT TO RULE 24b-2 OF THE 1934 ACT

 
21

--------------------------------------------------------------------------------

 


 
22

--------------------------------------------------------------------------------

 

 7.12 are exempt from any royalty or advertising obligation requirements
hereunder.


7.12 Purchases By Outlet Stores Owned or Operated by Licensor or its Affiliates
.  At the beginning of each season, Licensee shall offer for sale Close-Outs to
Licensor’s or its Affiliates’ outlet stores (“Outlet Stores”), prior to offering
such Close-Outs to other parties.  In no event shall Licensee make available to
Outlet Stores fewer Licensed Products than it makes available to outlet stores
operated by Licensee or Affiliates of Licensee.  Outlet Stores may also purchase
in-stock Licensed Products.  The price for any purchases under this Paragraph
shall be the lesser of (i)                     *                     off
Licensee’s standard suggested retail price and (ii) the price charged by
Licensee to outlet stores owned or operated by Licensee or an Affiliate of
Licensee.  Licensee shall fill the orders of the Outlet Stores in a manner at
least as favorable as Licensee fills orders from its other Close-Out
customers.  Purchases pursuant to this Paragraph 7.12 are exempt from any
royalty or advertising obligation requirements hereunder.


7.13 Purchases By Tommy Hilfiger Stores, Tommy Hilfiger Websites and Tommy
Hilfiger Franchisees
.  Beginning on the first day of each of Licensee’s market periods, Franchisees,
Tommy Hilfiger Websites and Tommy Hilfiger Stores may purchase Licensed Products
from Licensee.  The prices charged to each shall be no greater than the
following:


Purchaser
Price
Franchisee
         *
Tommy Hilfiger Stores and Tommy Hilfiger Websites
         *



All of the foregoing purchases shall be on standard industry terms.  Licensee
shall fill such orders in a manner at least as favorable as Licensee fills
orders from its other comparable customers.  In addition, if Tommy Hilfiger
Stores and Licensee choose to contract for special programs of Licensed Products
the price shall be no greater than                     *                     of
the suggested retail price which would be reasonably ascribed to such products
if the same were to be sold by Licensee to other customers.


Purchases pursuant to this Paragraph 7.13 are exempt from any royalty or
advertising obligation requirements hereunder.


Where customs duties or other obstacles to direct sales to Tommy Hilfiger Stores
and Franchisees in certain territories make impracticable the selling of
Licensed Products at the prices set forth herein, those prices shall not
apply.  Instead, Licensee shall cooperate with Licensor and utilize commercially
reasonable efforts to develop alternative solutions that enable Tommy Hilfiger
Stores and Franchisees to purchase Licensed Products at reasonable prices in
those territories.


7.14 Disposal of Off-Price Products. Licensee may sell Off-Price products only
to approved Off-Price customers (“Off-Price Accounts”).


(a)           Seconds and Close-Outs.  Licensee may sell Seconds and Close-Outs
only in a


*CONFIDENTIAL PORTION OF THIS EXHIBIT OMITTED AND FILED SEPARATELY WITH THE SEC
PURSUANT TO RULE 24b-2 OF THE 1934 ACT

 
23

--------------------------------------------------------------------------------

 

way that will not reduce the value of the Trademarks and shall obtain the
express prior written consent of Licensor with respect to the terms (other than
the price or any terms affecting the price) and method of such
disposal.  Licensee shall have the right to sell Seconds and Close-Outs to
outlet stores operated by Licensee or an Affiliate of Licensee.  All Seconds
shall be clearly marked "Seconds" or "Irregular".


           (b)           Program Sales. Program Sales are prohibited, unless
expressly pre-approved in writing by Licensor.


(c)           Off-Price Caps.  Licensee may only make Off-Price Sales subject to
the following restrictions and penalties.


(i) Restrictions.  The Off-Price Sales in any Annual Period may not
exceed      *  of the total Net Sales of Licensed Products in that Annual
Period.  The Net
Sales of Seconds in any Annual Period pursuant to Paragraph 7.14(a) may not, in
any event, exceed           *                    of the total Net Sales of
Licensed Products by Licensee in that Annual Period (collectively, the
“Off-Price Caps”).


(ii) Penalties.  All Off-Price Sales in excess of one or both of the Off-Price
Caps set forth in Paragraph 7.14(d)(i) are subject to an additional penalty
royalty (“Penalty Royalty”) of *                       in addition to the
Percentage Royalty set forth in Paragraph 9.2, provided that nothing herein
shall be deemed to make such sales permissible hereunder.  For the avoidance of
doubt, this means that all Off-Price Sales in excess of the Off-Price Caps are
subject to an aggregate             *                    royalty, combining
the             *             Penalty Royalty and
the                          *           Percentage Royalty.  All sales of
Licensed Products to outlet stores operated by Licensee or an Affiliate of
Licensee shall be considered Off-Price Sales hereunder.  The Penalty Royalty
shall be paid in the same manner as the Percentage Royalty on such sales.


7.15 Penalties for Unapproved and Prohibited Sales.  Licensee shall promptly
report to Licensor any sales by Licensee or any Affiliate of Licensee (a) to
unapproved customers, (b) of products using the Trademarks that have not been
approved by Licensor as Licensed Products, or (c) otherwise prohibited under
Paragraph 7.8 (“Unapproved and Prohibited Sales”), including the number of
units, description of product, customers, prices and shipping dates.  Licensee
shall promptly respond to and investigate any good faith inquiries from Licensor
about the same.  Promptly after Licensee has actual notice of any Unapproved and
Prohibited Sales, it shall take reasonable measures to remedy the same,
including, if possible, repurchasing the goods. In the event that the total
aggregate Unapproved and Prohibited Sales in any twelve-month (12) period
(“Penalty Period”) exceeds                         *                        ,
Licensor may charge Licensee a penalty, which Licensee shall pay promptly, equal
to the greater of (i)                      *                    or
(ii)                                                                       *                                                                       (collectively,
a “Penalty”), which Licensee agrees is fair compensation therefore.  Such
Penalty shall not, by itself, cure such default.  Upon payment of a Penalty, a
new twelve-month (12) Penalty Period shall immediately commence; meaning, for
example, that Licensee could be required to pay another Penalty if it made
over                             *                 in Prohibited and Unapproved
Sales in the month following payment of a Penalty.  Notwithstanding the
foregoing,


*CONFIDENTIAL PORTION OF THIS EXHIBIT OMITTED AND FILED SEPARATELY WITH THE SEC
PURSUANT TO RULE 24b-2 OF THE 1934 ACT

 
24

--------------------------------------------------------------------------------

 


 
25

--------------------------------------------------------------------------------

 

Licensee shall not be subject to penalty due to the first (and only the
first)             *                    of Unapproved and Prohibited Sales for
which Licensee can provide written evidence that the Licensed products were
repurchased, returned or destroyed.  For the avoidance of doubt, thereafter,
Licensee’s efforts to remedy Unapproved or Prohibited Sales shall have no effect
on the application and amount of a Penalty.


ARTICLE 8.                                ADVERTISING


8.1 Guaranteed Minimum and Brand Advertising Payments
.

 
(a)           GMA Product Contribution.  Each Annual Period or portion thereof
(calculated on a pro rata basis) Licensee shall pay to Licensor in support of
advertising and marketing the Licensed Products a guaranteed minimum advertising
amount (“GMA Product Contribution”) equal to the greater of
(i)                *             of the Minimum Sales Level for such Annual
Period (exclusive of Minimum Sales for Jewelry Products) and (ii) the
“Calculated GMA” for such Annual Period.  Licensee shall make GMA Product
Contribution payments in quarterly installments on each April 1, July 1, October
1 and January 1 The Calculated GMA shall be as follows:


(i) For the Annual Period April 1, 2009 – March 31, 2010:     *    ;


(ii) For each Annual Period thereafter:             *               of the Net
Sales for the previous Annual Period (exclusive of Net Sales of Jewelry
Products).


(b)           Brand Contribution.  Each Annual Period or portion thereof
(calculated on a pro rata basis) Licensee shall pay to Licensor in support of
the Trademarks an amount (“Brand Contribution”) equal
to               *            of Net Sales for such Annual Period (exclusive of
Net Sales of Jewelry Products). The Brand Contribution shall be payable in
quarterly installments at the same time as the payment of the Percentage Royalty
payments, as provided in Paragraph 9.2.


8.2 Percentage Advertising Payment
.


(a)           Percentage Product Contribution.  Each Annual Period or portion
thereof (calculated on a pro rata basis) during the Term, Licensee shall pay to
Licensor a percentage advertising payment (“Percentage Product Contribution”)
equal to                 *            of actual Net Sales for that Annual Period
(exclusive of Net Sales of Jewelry Products),  less the GMA Product Contribution
paid for such Annual Period. The Percentage Product Contribution will be payable
within thirty (30) days after the end of each Annual Period in which the
Licensed Products are sold, provided, however, that in no event shall the
Percentage Product Contribution due for any Annual Period be less than zero. If
at the end of any Annual Period, the Percentage Product Contribution is less
than the GMA Product Contribution, Licensee shall receive no refund or credit
towards future advertising, co-op advertising, royalty or other payment
obligations.


(b)           Licensee Advertising Expenditure.  Each Annual Period or portion
thereof


*CONFIDENTIAL PORTION OF THIS EXHIBIT OMITTED AND FILED SEPARATELY WITH THE SEC
PURSUANT TO RULE 24b-2 OF THE 1934 ACT

 
26

--------------------------------------------------------------------------------

 

(calculated on a pro rata basis) during the Term, Licensee shall spend an amount
equal to        *  of actual Net Sales for that Annual Period (exclusive of Net
Sales of Jewelry Products) on cooperative and direct advertising in support of
the Licensed Products (other than Jewelry Products).  In the event that Licensee
fails to spend these required monies in any given Annual Period, Licensee shall
spend the shortfall the following Annual Period, in addition to its independent
advertising spending obligations for that Annual Period under this subparagraph.


(c)           Jewelry Contribution.  Anything herein to the contrary
notwithstanding, if Net Sales of Jewelry Products during any Annual Period
exceeds                            *                       , then in the next
Annual Period Licensee shall pay to Licensor in support of the Jewelry
Products  an amount equal to              *                of the Minimum Sales
Level for Jewelry Products during such Annual Period or portion thereof
(calculated on a pro rata basis) (the “Jewelry Contribution”).  For the
avoidance of doubt, should Licensee’s Net Sales of Jewelry Products
exceed                                   *                     during an Annual
Period, Licensee shall pay the Jewelry Contribution for every Annual Period
thereafter, regardless of the Net Sales of Jewelry Products thereafter.


8.3 Media Plan and Licensor’s Advertising Spending
.


(a) Media Plan.  Each February, Licensor and Licensee shall discuss the media
plan for the next twelve (12) month period in an effort to reach an agreement
regarding such plans. A similar discussion will be had in connection with any
changes to any such plan.


(b) Licensor’s Advertising Spending.  Each February, Licensor and Licensee shall
discuss the creative and media plans in an effort to reach a mutual agreement
about Licensor’s spending, but in the absence of such agreement, Licensor will
spend the amounts received from Licensee pursuant to Paragraphs 8.1 and 8.2
above within twelve (12) months of the time the same is received by Licensor in
promoting and advertising Licensed Products and the Trademarks in the Territory
as follows: (i)                          *                      of the GMA
Product Contribution and Percentage Product Contribution will be spent on
advertisements which promote and depict Licensed Products (other than Jewelry
Products) and                   *          percent of the Jewelry Contribution
will be spent on advertisements which promote and depict Jewelry Products; and
(ii) the Brand Contribution, other than the GMA Product Contribution, the
Percentage Product Contribution and the Jewelry Contribution, will be expended
by Licensor in any manner that Licensor, in its sole discretion, deems
appropriate. Licensor will use reasonable efforts to expend an amount equivalent
to at least                  *           of the prior Annual Period’s Net Sales
in the United States, Canada and the European Union on advertising in those
territories, respectively. Such expenditures will include, without limitation,
marketing, advertising, public relations, special events and promotions,
production, administration and other costs related to all of the foregoing.
Additionally, Licensee acknowledges that, as it derives certain benefits from
advertising activities, Licensor may allocate a portion of Licensee's payments
toward Licensor's (or its Affiliates' or licensees') production of advertising
materials and costs incurred in connection therewith (e.g. costs for
photographers, models, usage rights, advertising shoots, etc.).  Within sixty
(60) days of the conclusion of each Annual Period, Licensor shall provide to
Licensee a “Summary Report” of all of Licensor’s advertising expenditures
hereunder during the Annual Period.  The Summary Report shall include the total


*CONFIDENTIAL PORTION OF THIS EXHIBIT OMITTED AND FILED SEPARATELY WITH THE SEC
PURSUANT TO RULE 24b-2 OF THE 1934 ACT

 
27

--------------------------------------------------------------------------------

 


 
28

--------------------------------------------------------------------------------

 

cost of the advertising as well as copies of the individual advertising
materials.  In the event that the cost of such advertising is less than the
total advertising payments made by Licensee to Licensor for that Annual Period,
Licensor agrees to place additional advertising in an amount equal to the
shortage during the next Annual Period. Any apportionment of advertising costs
among Licensed Products and other products bearing the Trademark shall be made
by Licensor in its sole discretion. Additionally, Licensor may undertake various
endorsements, team and event sponsorship and other such activities as Licensor
deems appropriate as part of a worldwide marketing program to develop its image
internationally. Subject to the foregoing, Licensor will be entitled to allocate
a portion of Licensee's advertising payments toward Licensee's share of the cost
of such program.


(c) Licensee’s Advertising Spending.  Each February, Licensor and Licensee shall
discuss the creative and media plans in an effort to reach a mutual agreement
about Licensee’s spending, but in the absence of such agreement, Licensee will
spend the amounts required under Paragraph 8.2(b) in support of the Licensed
products through (a) cooperative advertising and (b) direct
advertising                                              *                                           .  In
the event that Licensor plans to undertake a material change to agreed-upon
creative and media plans during the course of an Annual Period, the parties
shall discuss such plans and Licensor shall consider in good faith any concerns
Licensee raises about them.


8.4 Approval of Labels and Licensee’s Advertising
.  All of Licensee’s Labels, marketing, and advertising copy and the media of
all of the aforesaid, if any, shall comply with specifications provided from
time to time by Licensor and are, at all times, subject to the prior written
approval of Licensor.  No advertising, including cooperative advertising whereby
Licensee provides a customer with a contribution toward the cost of an
advertisement for Licensed Products, whether by way of credit or otherwise, may
be used without the prior written consent of Licensor; provided that once the
form of an in-store or in-trade (including, without limitation, trade shows
collateral material) advertising material has been approved, then such material
may be re-used without nay further approval. Additionally, under no
circumstances shall Licensee advertise Licensed Products over any medium not
previously approved by Licensor in writing.


All Labels shall bear at least one of the Trademarks, but no other trademark or
trade name may be used except as may be required by applicable law or permitted
by Licensor in writing.  Licensee shall not be permitted to use its name(s) on
Licensed Products or Labels displaying the Trademarks other than as specifically
approved by Licensor in writing.  Any Labels provided by Licensor to Licensee
shall be so provided at Licensee’s expense, at Licensor’s cost of producing and
providing the same.


8.5 Launch
.  In addition to the advertising requirements hereunder, Licensee shall host a
launch event and distribute a gift package to the fashion and financial press
and to major retail accounts during the initial selling season for the first
Jewelry Collection to be sold under this Agreement.  Such event shall be held at
the International Watch & Jewelry Fair in Basel, Switzerland (the “Basel Fair”)
and shall be comparable to similar launch events hosted by Licensor’s other
licensees of the Trademarks and shall reasonably reflect the prestige of the
Trademarks and the relative significance of Licensed Products to Licensor.


*CONFIDENTIAL PORTION OF THIS EXHIBIT OMITTED AND FILED SEPARATELY WITH THE SEC
PURSUANT TO RULE 24b-2 OF THE 1934 ACT

 
29

--------------------------------------------------------------------------------

 

8.6 Branded Shows
.  Licensee shall, at Licensee’s sole cost and expense, participate in and
provide Licensed Products in reasonable quantities for (a) fashion shows held by
Licensor and (b) fashion shows held by its other licensees each Annual Period.


8.7 Trade Shows
.  Licensee may not participate in trade shows, other than the Basel Fair and
the Las Vegas trade shows, without the prior written consent of Licensor.  To
the extent that Licensor does consent to such participation, the booth or
showroom shall be subject to Licensor’s prior written approval in each instance.
All expenses for the booth or showroom and in relation to said trade shows shall
be borne by Licensee.


8.8 Public Announcements
.  Licensee’s press releases and other public announcements related to
Licensee’s operations hereunder and otherwise naming Licensor or the Trademarks
are subject to the prior written approval by Licensor, which consent shall not
be unreasonably withheld, delayed or conditioned; except  to the extent that any
such announcement is required by law in which event no consent shall be
required.
           

ARTICLE 9.                                ROYALTIES AND RELATED FEES


9.1 Guaranteed Minimum Royalty
.  Licensee shall, during each Annual Period or portion thereof (calculated on a
pro rata basis), pay to Licensor the guaranteed minimum royalties (“GMR”) set
forth in Exhibit G.  GMR payments shall be payable in quarterly installments in
advance on the first day of each quarter during each Annual Period during the
Term.  In no event shall the GMR for any Annual Period be less
than                   *           of the Minimum Sales Level for that Annual
Period, except that for the Annual Period ending March 31, 2010, the Guaranteed
Minimum Royalty shall be             *                of the Minimum Sales
Level.


9.2 Percentage Royalty
.  Except as specifically exempted, all sales of Licensed Products require the
payment of a Percentage Royalty of                   *              of Net
Sales, except that for the Annual Period ending March 31, 2010, the Percentage
Royalty shall be               *               of Net Sales for that Annual
Period. Percentage Royalties shall be payable quarterly in arrears on April 30,
July 30, October 30 and January 30 of each Annual Period in which the Licensed
Products are sold, less the corresponding GMR payment made for said period.
Payment of the GMR payment shall not relieve Licensee of its obligation to make
the Percentage Royalty payments, it being understood and agreed by Licensee that
it is obligated each Annual Period to pay the greater of (a) the GMR payment or
(b) the Percentage Royalty payment.  All royalties shall accrue upon the sale of
Licensed Products, regardless of the time of collection by Licensee.  For
purposes of this Paragraph 9.2, a Licensed Product shall be considered “sold”
upon the date of invoicing, shipping, or payment, whichever occurs first. No
Percentage Royalty shall be due on purchases of Licensed Products by Tommy
Hilfiger Stores or Tommy Hilfiger Websites, or with respect to purchases by
Licensor or Licensor’s Affiliates and Franchisees.


9.3 Royalty Statements
.  At a time when each Percentage Royalty payment is due, Licensee shall submit
to Licensor a complete and accurate royalty statement in a form, if any,
provided by Licensor from time to time, signed by an authorized officer of
Licensee and certified by him/her as accurate, containing the following
information: (a) the total invoice price of all Licensed Products sold during
the period covered by such Percentage Royalty payment; (b) the amount of


*CONFIDENTIAL PORTION OF THIS EXHIBIT OMITTED AND FILED SEPARATELY WITH THE SEC
PURSUANT TO RULE 24b-2 OF THE 1934 ACT

 
30

--------------------------------------------------------------------------------

 


 
31

--------------------------------------------------------------------------------

 

discounts and credits from Gross Sales that were permissibly deducted therefrom
during said period and any other reduction from Gross Sales permitted under
Paragraph 1.15 hereof to calculate Net Sales; and (c) computation of the amount
of Percentage Royalty due for said period.  Licensee shall identify separately
all sales to Affiliates of Licensee, as well as provide a complete list of
customers to whom Licensed Products were shipped during the applicable reporting
period.  At least once annually, or more often at Licensor’s written request,
Licensee shall also submit to Licensor a certification from its chief financial
officer that its statements up through that date have been in compliance with
the requirements of this Paragraph 9.3.  Receipt or acceptance by Licensor of
any statement furnished, or of any sums paid by Licensee, shall not preclude
Licensor from questioning their correctness at any time.  On the other hand,
reports submitted by Licensee shall be binding and conclusive on Licensee in the
event of any termination of this Agreement based on a breach by Licensee arising
out of any payment or report.


9.4 Merchandise Coordinator Program
.  Licensee may use its own merchandise coordinators provided that (i) Licensee
establishes a contact person who shall work with Licensor’s representatives in
respect of Licensee’s merchandise coordinators, and (ii) provides Licensor
within sixty (60) days after the beginning of each Annual Period with a budget
and description for Licensee’s merchandise coordinator program for the Licensed
Products.  Licensor may review the performance of Licensee’s coordinators and,
if Licensor reasonably determines that Licensee’s coordinators are not
performing adequately, then Licensor shall so notify Licensee, specifying the
inadequate performance in reasonable detail. Within forty five (45) days after
its receipt if such notice, Licensee shall remedy the inadequate
performance.  Notwithstanding the foregoing, Licensee shall (i)
contribute                             *                         each Annual
Period to Licensor’s Merchandise Coordinator Program to support broader brand
merchandising coordination efforts, and (ii) provide training to Licensor’s
retail store personnel as reasonably requested by Licensor.


9.5 No Set-Off
.  The obligation of Licensee to pay royalties hereunder is absolute
notwithstanding any claim that Licensee may assert against Licensor.  Licensee
shall not have the right to set-off, compensate or make any deduction from such
royalty payments for any reason whatsoever.  In the event that Licensee fails to
pay royalties or advertising obligations hereunder when due in breach of this
Agreement, Licensee shall reimburse Licensor for any reasonable costs and
expenses (including reasonable attorneys’ fees) incurred by Licensor in
recovering those royalties and/or advertising payments.


ARTICLE 10.                                MANNER OF PAYMENT, INTEREST, BOOKS
AND RECORDS, INSPECTION


10.1 Manner of Payment
.  All payments required by Licensee hereunder shall be made to Licensor by wire
transfer of immediately available funds in US Dollars to the US bank account
designated by Licensor.




10.2 Interest on Late Payments
.  In addition to any other remedy available to Licensor, if any payment due
under this Agreement is delayed for any reason, interest will accrue and be
payable, to the extent legally enforceable, on such unpaid principal amounts
from and after the date on which the same became due, at a per annum rate equal
to the lesser of (a) two (2) points above the


*CONFIDENTIAL PORTION OF THIS EXHIBIT OMITTED AND FILED SEPARATELY WITH THE SEC
PURSUANT TO RULE 24b-2 OF THE 1934 ACT

 
32

--------------------------------------------------------------------------------

 


 
33

--------------------------------------------------------------------------------

 

prime rate of interest in effect on the due date of the late payment as quoted
by Chase Manhattan Bank in New York, New York, U.S.A. and (b) the highest rate
permitted by law in New York.


10.3 Taxes
.  Licensee shall bear all taxes, duties and other governmental charges in the
Territory relating to or arising under this Agreement, excluding any state or
federal income taxes due and payable by Licensor, withholding taxes on
royalties, any stamp or documentary taxes or duties, turnover, sales or use
taxes, value added taxes, excise taxes, customs or exchange control duties and
any other charges relating to or on any royalty payable by Licensee to
Licensor.  Licensee shall obtain, at its own cost and expense, all licenses,
reserve bank, commercial bank or other bank approvals, and any other
documentation necessary for the importation of materials and the transmission of
royalties and all other payments relevant to Licensee’s performance under this
Agreement.  If any tax or withholding is imposed on the royalties due hereunder,
Licensee shall promptly provide Licensor with appropriate evidence of the tax
payment or withholding or of an extension of time to pay the same.


10.4 Books and Records
.  Licensee shall, at its sole cost and expense, maintain complete and accurate
books and records (specifically including, without limitation, the originals or
copies of documents supporting entries in the books of account) covering all
transactions arising out of or relating to this Agreement at least three (3)
years after the date of such transaction.  Licensor shall have the right, upon
ten (10) days prior written notice to Licensee, during normal business hours,
for the duration of this Agreement and for three (3) years thereafter, to
examine and copy said books and records and all other documents and materials in
the possession of and under the control of Licensee with respect to the subject
matter and terms of this Agreement that have not been previously examined
hereunder.  The exercise by Licensor of any right to review at any time or times
or the acceptance by Licensor of any statement or payment shall be without
prejudice to any of Licensor’s rights or remedies and shall not bar Licensor
from thereafter disputing the accuracy of any payment or statement and Licensee
shall remain fully liable for any balance due under this Agreement.  Licensee
shall assign style numbers to Licensed Products that are unique from numbers for
any products other than the Licensed Products that Licensee may manufacture
and/or sell.  The style number assigned to each Licensed Product shall be
identical to the style number utilized to identify that Licensed Product in all
of Licensee’s books and records.  All documents evidencing the sale of Licensed
Products shall state the style and number of each of such products.  Licensee
may not use terms such as “assorted” or “irregular” without a style
specification.  All sales of the Licensed Products shall be made on invoices
that (a) (except for retail sales) contain sales only of the Licensed Products,
(b) contain a statement that the invoice shall be paid only to an account owned
by Licensee or its assignee, and (c) are recorded in a separate ledger account,
or in lieu if the foregoing, via appropriate EDI communication.


10.5 Underpayments
.  If, upon any examination of Licensee’s books and records, Licensor discovers
any royalty or advertising underpayment by Licensee, Licensee shall make all
payments required to be made to correct and eliminate such underpayment within
ten (10) days after Licensor’s written demand for such payment, which demand
sets forth in reasonable detail all such alleged underpayments.  In addition, if
said examination reveals a royalty or advertising underpayment of five (5%)
percent or more, for any period, Licensee shall reimburse Licensor the out of
pocket third party cost of said examination within ten (10) days after
Licensee’s





 
34

--------------------------------------------------------------------------------

 

receipt of Licensor’s written demand.  Any payment by Licensee hereunder shall
not preclude Licensee from contesting the results of Licensor’s audit.


10.6 Financial Statements
.  Licensee shall provide to Licensor copies of its annual report on form 10-K
and quarterly reports on form 10-Q as filed with the United States Securities
and Exchange Commission within five (5) days after the date such reports are
filed.

 
ARTICLE 11.                                REPRESENTATIONS AND WARRANTIES


11.1 Representations and Warranties.  Each party hereby represents, warrants and
covenants that:


(a)
it has the full right, power and authority to enter into this Agreement, and to
perform all of its obligations hereunder;



(b)
it is financially capable of undertaking the business operations which it
conducts and of performing its obligations hereunder;



(c)
it is an entity duly organized, validly existing and in good standing under the
laws of the jurisdiction of its incorporation or formation, as the case may be;



(d)
all necessary corporate acts have been effected by it to render this Agreement
valid and binding upon it; and



(e)
in its negotiations relative to this Agreement, it has not utilized the services
of any finder, broker or agent and it owes no commission or fees to any such
person in relation hereto.  Each party agrees to indemnify the other against,
and hold it harmless from, any and all liabilities (including, without
limitation, reasonable legal fees) to any person, firm or corporation claiming
commissions or fees in connection with this Agreement or the transactions
contemplated hereby as a result of an agreement with or services rendered to
such party.



11.2 Representations by Licensor.


(a)           Licensor represents that no other party has superior rights to the
Trademarks for the Licensed Products; and


(b)           Licensor has not previously granted a license covering the
Licensed Products in the Territory to any third party.


11.3 Representations by Licensee.


MGI represents that on the date hereof and throughout the Term MWC shall be a
wholly-owned subsidiary of MGI



 
35

--------------------------------------------------------------------------------

 



12. CONFIDENTIALITY AND HIRING OF EMPLOYEES


12.1 Confidentiality.  Any and all information of any kind in any form acquired,
devised or developed from either party, such party’s files or such party’s
personnel, suppliers, subcontractors, or Third Party Manufacturers by the other,
including but not limited to the terms of this Agreement, prints, designs,
ideas, sketches and other materials or Trade Secrets, shall be deemed
Confidential Information and shall be maintained by each such party and its
Affiliates and their respective employees, attorneys, accountants and bankers,
in strict confidentiality.  Confidential Information shall not include
information (a) generally known to the public, (b) previously known to the
recipient, or (c) properly received by the recipient outside the scope of this
Agreement and from any third party not affiliated with the protected party and
not under any duty to the protected party not to disclose such
information.  Each party agrees not to disclose, in whole or in part, any
Confidential Information of the other party to any third party, except upon
consent of the other or pursuant to, or as may be required by law, or in
connection with regulatory or administrative proceedings and only then with
reasonable advance notice of such disclosure to the other, and provided, (a)
that each such person shall agree to be bound by the terms of this Agreement;
(b) that Confidential Information shall be used by the party to whom disclosed,
and such persons solely as provided hereunder; and that Confidential Information
shall be revealed only to those officers, directors and employees of such party,
respectively, on a need to know basis.  Licensee shall take all
reasonable precautions to protect the secrecy of the materials, samples, and
designs constituting Confidential Information prior to their commercial
distribution or the showing of samples for sale, and shall not sell any
merchandise employing or adapted from any of said designs except under the
Trademarks.  Licensor shall take all reasonable precautions to protect the
secrecy of the original designs created by Licensee for Licensed Products prior
to their advertisement, commercial distribution or the showing of samples for
sale.  Neither Licensor nor Licensee may, at any time during the Term disclose
or use for any purpose, other than as contemplated by this Agreement, any
revealed or otherwise acquired Confidential Information and data relating to the
business of the other.  The identity of Licensee’s Third Party Manufacturers,
Subcontractors and Suppliers shall be deemed Confidential Information and
Licensor shall not directly contract with the same in connection with the
manufacture of Licensed Products.


12.2 Hiring of Employees.  During the Term and for a period of two (2) years
thereafter, neither party shall directly or indirectly solicit the employment on
a full or part- time basis of any employee of the other or of its Affiliates.


13. TRADEMARKS AND COPYRIGHTS


13.1 Rights to the Trademarks
.  Licensee acknowledges the great value of the goodwill associated with the
Trademarks, and acknowledges that the Trademarks and all the rights therein, and
goodwill attached thereto, belong exclusively to Licensor.  Licensee shall not,
during the Term or thereafter: (a) do, or otherwise suffer to be done, any act
or thing that might, in any way, adversely affect the rights of Licensor in and
to the Trademarks or that, directly or indirectly, may reduce the value of the
Trademarks or detract from their reputation; (b) prosecute an application to
register the Trademarks; (c) attack Licensor’s title or right in and to the
Trademarks; (d) attack the validity of this license or the Trademarks; or (e)
contest the fact that Licensee’s rights under this Agreement (i) are solely
those of a manufacturer and distributor, and

 
36

--------------------------------------------------------------------------------

 


 
37

--------------------------------------------------------------------------------

 

(ii) subject to the provisions of Articles 14 and 15 hereof, cease upon
expiration or termination of this Agreement.


13.2 Protecting the Trademarks
.  Licensee shall cooperate fully and in good faith with Licensor for the
purpose of securing, preserving and protecting Licensor’s rights in and to the
Trademarks.  At the request of Licensor, Licensee shall execute and deliver to
Licensor any and all customary documents and do all other acts and things that
Licensor reasonably deems necessary or appropriate (at Licensor’s cost) to make
fully effective or to implement the provisions of this Agreement relating to the
ownership, use or registration of the Trademarks.  Licensor shall reimburse
Licensee for Licensee’s reasonable out of pocket expenses incurred in providing
the foregoing.


13.3 Compliance with Notice and Other Requirements
.  Licensee shall use the Trademarks strictly in compliance with all applicable
legal requirements.  Whenever the Trademarks are used on any item of packaging
or labeling or in any advertisement, they shall be followed, in the case of a
registered trademark by the registration symbol, i.e., ® and in the case of all
other trademarks by the symbol ™, or other appropriate symbols of similar import
acceptable to Licensor or required by applicable law.  Upon expiration or
termination of this Agreement for any reason whatsoever, Licensee shall execute
and deliver to Licensor any and all documents required by Licensor for
terminating any and all registered user agreements and other documents regarding
Licensee’s use of the Trademarks.


13.4 Ownership of Copyrights
.  Except as otherwise provided in Paragraph 6.7, any copyrights created by or
for Licensee in any sketch, design, print, package, label, tag or the like,
designed and approved for use in connection with Licensed Products, are hereby
assigned by Licensee to Licensor.  Licensee is granted a license to use the same
during the Term and under the conditions set forth in this Agreement.  Licensee
shall not, at any time, do, or otherwise suffer to be done, any act or thing
that may adversely affect any rights of Licensor in such copyrights and shall,
at Licensor’s request, do all things reasonably required by Licensor to preserve
and protect said rights, including the placement of appropriate notices of
copyright ownership. The license to use the copyrighted materials and the duties
of the Licensee hereunder are essential terms of this Agreement.


13.5 Infringement
.  Licensee shall promptly notify Licensor of any infringement or other misuse
of the Trademarks that becomes known to it or the use by any person of any
trademarks or trade names confusingly similar to the Trademarks that comes to
its attention.  Licensor shall take such action as it deems advisable, and
Licensee shall assist in such action at Licensor’s expense , as Licensor
reasonably may request.  In no event, however, shall Licensor be required to
take any action if it deems it inadvisable to do so, and Licensee shall have no
right to take any action without the prior written consent of Licensor.  Any
approved action taken by Licensee shall be at Licensee’s cost.   However, in the
event of any infringement or other misuse of any of the Trademarks on items
identical or similar to Licensed Products, Licensor shall take the measures it
deems appropriate to protect the Trademarks and Licensee, at Licensor's request,
shall pay the costs incurred therefor.


13.6 Counterfeit Protection
.  Licensee shall cooperate with Licensor as reasonably requested by





 
38

--------------------------------------------------------------------------------

 

Licensor in all efforts to prevent counterfeiting.  Licensed Products shall bear
and use any counterfeit preventive system, devices or labels reasonably
designated by Licensor.  At its option, Licensor may supply the system, devices
or labels (provided that they are supplied on a timely basis), that Licensee
shall use for which Licensee shall pay all reasonable out of pocket costs
incurred by Licensor, in advance upon presentation to Licensee of appropriate
documentation substantiating such costs.  In no event shall Licensee be required
to pay costs hereunder in excess of    *          during any Annual Period.


13.7 Use of Other Trademarks
.  During the Term, neither Licensee, nor any Affiliate of Licensee, or company
in which the controlling shareholders of Licensee are partners, or in which
Licensee is a partner, may act as a licensee or distributor in the Territory of
any products within the definition of Licensed Products, under any name which is
set forth on Exhibit H, or which may be reasonably added to Exhibit H by
Licensor at the commencement of an Extension Term, if any, unless expressly
consented to by Licensor in writing, or as a result of the acquisition by
Licensee of substantially all of the assets of or the outstanding securities of
or otherwise acquiring control of an entity which, other than as its primary
function, acts as a distributor or licensee of products bearing such competitive
names.  If such consent is given, unless prohibited by other agreements,
Licensee shall provide Licensor with samples of any such competitive products it
manufactures and distributes that do not bear the Trademarks.  (Licensee may act
as a manufacturer only of such products, provided that Licensee is not the
licensee or distributor thereof).  In all cases, the design and style of any
such products or any of Licensee's private label products, shall be clearly
distinguished from Licensed Products.  A breach of this clause shall constitute
a violation of Licensee's obligation to use its best efforts to exploit this
license.  Licensee shall maintain the design, merchandising, packaging, sales
and display of all of Licensee's other products separate and distinct from
Licensed Products.


13.8 Use of Trademarks on Invoices, etc
.  Licensee shall submit to Licensor for prior approval the proposed use of the
Trademarks on invoices, business cards, order forms, stationery and related
materials and in advertising in telephone and other directory listings.


13.9 Monitoring
.  Licensee shall actively monitor use of the Trademarks by third parties,
including by its customers, and shall use its best efforts to see that such use
does not impair the image or reputation of the Trademarks, provided, however,
that Licensee shall have no obligation to impose any unlawful restrictions or to
attempt to impose any unlawful restrictions on any third party.


14. INSOLVENCY


14.1 Effect of Proceeding in Bankruptcy.
  If (a) either party institutes for its protection or is made a defendant in
any proceeding under bankruptcy, insolvency, reorganization or receivership law,
and in the event a party is made a defendant in such proceeding, such proceeding
is not dismissed within sixty (60) days following its institution, or (b) either
party is placed in receivership or makes an assignment for benefit of creditors,
and such receivership is not removed within sixty (60) days following
appointment, the other party may elect to terminate this Agreement immediately
by written notice to the other party without prejudice to any right or remedy
the terminating party may have, including, but not limited to, damages for
breach.


*CONFIDENTIAL PORTION OF THIS EXHIBIT OMITTED AND FILED SEPARATELY WITH THE SEC
PURSUANT TO RULE 24b-2 OF THE 1934 ACT

 
39

--------------------------------------------------------------------------------

 


 
40

--------------------------------------------------------------------------------

 



14.2 Rights Personal
.  The license and rights granted hereunder are personal to Licensee.  No
assignee for the benefit of creditors, receiver, trustee in bankruptcy, sheriff
or any other officer or court charged with taking over custody of Licensee’s
assets or business, shall have any right to continue performance of this
Agreement or to exploit or in any way use the Trademarks if this Agreement is
terminated pursuant to Paragraph 14.1, except as may be required by law.


14.3 Trustee in Bankruptcy
.  Notwithstanding the provisions of Paragraph 14.2 above, in the event that,
pursuant to applicable bankruptcy law a trustee in bankruptcy, receiver or other
comparable person, of Licensee, or Licensee, as debtor, is permitted to assume
this Agreement and does so and, thereafter, desires to assign this Agreement to
a third party, which assignment satisfies the requirements of the applicable
law, the trustee or Licensee, as the case may be, shall notify Licensor.  Said
notice shall set forth the name and address of the proposed assignee, the
proposed consideration for the assignment and all other relevant details
thereof.  The giving of such notice shall be deemed to constitute an offer to
Licensor to have this license assigned to it or its designee for such
consideration, or its equivalent in money, and upon such terms as are specified
in the notice.  Licensor may accept the aforesaid offer only by written notice
given to the trustee or Licensee, as the case may be, within fifteen (15) days
after Licensor’s receipt of the notice.  If Licensor fails to deliver such
notice within the said fifteen (15) days, such party may complete the assignment
referred to in its notice, but only if such assignment is to the entity named in
said notice and for the consideration and upon the terms specified
therein.  Nothing contained herein shall be deemed to preclude or impair any
rights that Licensor may have as a creditor in any bankruptcy proceeding.


15. EXPIRATION AND TERMINATION


15.1 Other Rights Unaffected.  Expiration of the Term or termination of this
Agreement shall not affect any obligation of either party to make payments to
the other hereunder accruing prior to such expiration or termination or in
respect to an antecedent breach of this Agreement, and shall not prejudice any
other right of either party hereunder including, without limitation, damages for
breach and each party agrees to reimburse the other for any reasonable costs and
expenses (including reasonable attorneys’ fees) incurred by such other party in
enforcing its rights hereunder. Except as required by law, no assignee for the
benefit of creditors, receiver, liquidator, sequestrator, trustee in bankruptcy,
sheriff or any other officer of the court or official charged with taking over
custody of Licensee’s assets shall have the right to continue the performance of
this Agreement.


15.2 Termination without Right to Cure.  Licensor shall have the right to
immediately terminate this Agreement by giving Licensee a notice of termination,
without giving Licensee any right to cure, if Licensee:


(a)
makes an unauthorized disclosure of Confidential Information or Trade Secrets,
other than inadvertent disclosures;



(b)
institutes proceedings seeking relief under a bankruptcy act or any similar law,
or otherwise violates the provisions of Paragraph 14.1 thereof;








 
41

--------------------------------------------------------------------------------

 







(c)           transfers or agrees to transfer substantially all of its property,
its shares of stock or, this Agreement in violation of Paragraph 20.4 hereof;


(d)
exhibits, displays, or distributes unapproved products that bear the Trademarks,
which action would reasonably be expected to adversely effect any of the image,
prestige, value or ownership of the Trademarks, the Licensed Products or
Licensor;



(e)
without the prior written consent of Licensor, uses the Trademarks in an
unauthorized or improper manner, other than as a result of inadvertence, which
action would reasonably be expected to adversely effect any of the image,
prestige, value or ownership of the Trademarks, the Licensed Products or
Licensor;



(f)
uses the Trademarks with another trademark or name in connection with the sale
of Licensed Products, other than as a result of inadvertence, which action would
reasonably be expected to adversely effect any of the image, prestige, value or
ownership of the Trademarks, the Licensed Products or Licensor;



(g)
intentionally misrepresents any financial data regarding its business under this
Agreement; or



(h)
places, or participates in, any unapproved or prohibited consumer, trade or
cooperative advertising including or displaying the Trademarks or the Licensed
Products, which action would reasonably be expected to adversely effect any of
the image, prestige, value or ownership of the Trademarks, the Licensed Products
or Licensor.



15.3 Termination with Right to Cure.


(a)           By Licensor.  If Licensee breaches any of its other obligations
under this Agreement, Licensor shall have the right to terminate this Agreement
by giving Licensee a notice of intention to terminate.  Termination will become
effective automatically and without further notice unless Licensee completely
cures the breach within thirty (30) days after the giving of such notice (it
being agreed that to cure a breach of Paragraph 7.8 resulting from Licensee’s
sale of Licensed Products to an unapproved customer Licensee shall recall all
such Licensed Products in such unapproved customer’s possession and pay the fine
imposed under Paragraph 7.15 within such thirty (30) day period).  Licensor
shall not terminate this Agreement if Licensee fails to achieve the Minimum
Sales Level during only one (1) Annual Period in any period of five (5)
consecutive Annual Periods, provided that Licensee promptly pays to Licensor the
Guaranteed Minimum Royalty for such Annual Period.  Notwithstanding the
foregoing, if Licensee fails to achieve the Minimum Sales Level for two (2)
Annual Periods during any period of five (5) consecutive Annual Periods,
Licensor may issue a notice of termination, which shall be effective thirty (30)
days later.  Furthermore, in the event that Licensee fails to sell commercially
reasonable quantities of Licensed Products in a territory for two (2) Annual
Periods during any period of five (5) consecutive Annual Periods, as set forth
in a business plan agreed to by Licensee and Licensor, this Agreement shall be
terminable by Licensor as to the territory.





 
42

--------------------------------------------------------------------------------

 



(b)           By Licensee. If Licensor breaches any of its obligations under
this Agreement, Licensee shall have the right to terminate this Agreement by
giving Licensor a notice of intention to terminate.  Termination shall become
effective automatically and without further notice unless Licensor cures the
breach within sixty (60) days after the giving of such notice.


15.4 Effect of Expiration or Termination.  Upon expiration of the Term or
termination of this Agreement for any reason whatsoever:


(a)           Reversion of Rights.  Except as specified below, all of the rights
of Licensee under this Agreement shall terminate and immediately revert to
Licensor and Licensee shall immediately discontinue use of the Trademarks,
whether in connection with the sale, advertisement or manufacture of Licensed
Products or otherwise, and shall not resume the use thereof or adopt any
colorable imitation of the Trademarks or any of their components or designs
incorporated therein or material parts thereof.


(b)           Royalties.  All royalties on sales theretofore made shall become
immediately due and payable.


(c)           Return of Labels and Other Materials.  At Licensor’s option,
exercised, if at all, by notice to Licensee within thirty (30) days after the
expiration of the Term or termination of this Agreement, as the case may be,
Licensee shall (i) promptly destroy, or (ii) convey to Licensor (at a price
equal to Licensee’s book value therefor) and free of all liens and encumbrances,
all plates, engravings, silkscreens, computer tapes, molds, stitching patterns
or the like used to make or reproduce the Trademarks in Licensee’s possession or
control, and all items affixed with likenesses or reproductions of the
Trademarks in Licensee’s possession or control whether Labels, bags, boxes, tags
or otherwise, except such quantity reasonably required by Licensee in connection
with its permitted sell off of Licensed Products under Paragraph
15.4(f).  Licensee shall deliver to Licensor, free of charge, all sketches,
Designs and the like in its possession or control, designed or approved by
Licensor, and all Labels supplied by Licensor in Licensee's possession or
control, except such quantity reasonably required by Licensee in connection with
its permitted sell off of Licensed Products under Paragraph 15.4(f).  Licensor
shall have the option, exercisable upon notice to Licensee within thirty (30)
days after such expiration of the Term or termination of this Agreement, to
negotiate the purchase of the Labels that were not supplied by Licensor.  If
such negotiations do not result in the purchase of those Labels, Licensee shall
destroy those Labels under the supervision of Licensor, except such quantity
reasonably required by Licensee in connection with its permitted sell off of
Licensed Products under Paragraph 15.4(f) and Licensee, shall deliver to
Licensor a certificate of destruction signed by an authorized officer of
Licensee.


(d)           Pending Orders.  Except as otherwise provided below, Licensee
shall be entitled for a period of one hundred eighty (180) days after expiration
of the Term or termination of this Agreement, to consummate all sales of
Licensed Products that were firm upon the delivery of the Inventory Schedule
specified in Paragraph 15.4(e) below,


(e)           Inventory / Right to Purchase.  Within ten (10) business days
after expiration of the Term or termination of this Agreement, Licensee shall
deliver to Licensor an Inventory Schedule.  The Inventory Schedule shall be
prepared as of the close of business on the





 
43

--------------------------------------------------------------------------------

 

date of such expiration of the Term or termination of this Agreement and shall
reflect the direct cost of each Licensed Product (actual manufacturing cost, not
including overhead or any general or administrative expenses).  Licensor shall
have the right to conduct a physical inventory of Licensed Products in
Licensee's possession or control provided that such physical inventory shall
only be done at a mutually agreeable time and in the presence of a
representative of Licensee.  Licensor shall have the option, exercisable by
notice to Licensee, within thirty (30) days after its receipt of the complete
Inventory Schedule, to purchase any or all of the Inventory for an amount equal
to Licensee's cost.  In the event Licensor sends such notice, Licensor shall
collect and pay for the Inventory it elects to purchase within sixty (60) days
after Licensor's notice.


(f)           Inventory / Right to Sell Off.   Except as otherwise provided
below, if Licensor does not elect to purchase the Inventory, Licensee may sell
off Licensed Products not purchased by Licensor up to a period
of                        *                          after the date of
expiration of the Term or termination of this Agreement.  Licensee further,
shall have the right, in connection with such sell-off, to use the Labels and
other materials and, promptly after such sell-off period, Licensee shall destroy
all such Labels and materials.


(g)           Non-Conforming
Products.                                                      Licensee may not,
under any circumstances,  (i) sell Licensed Products that have not been approved
in accordance with Paragraph 6.3 above or are in any way non-conforming as to
style or quality or; (ii) advertise or promote the Trademarks during the
sell-off period without Licensor’s prior written approval. The sell off of
Licensed Products shall be subject to all of Licensee's obligations hereunder,
including, but not limited to royalty payment obligations. 


(h)           Remaining Products.  At the end of
such                            *                   period, any Licensed
Products remaining in Licensee's possession shall, at the request of and under
the supervision of Licensor, be destroyed.


15.5 Freedom to License.  In the event of expiration of the Term or termination
of this Agreement or the receipt by Licensor of a notice of termination from
Licensee, Licensor shall be free to license to others the use of the Trademarks
in connection with the manufacture and sale of Licensed Products in the
Territory.


15.6 Royalty Payments on Termination.  Upon termination of this Agreement as a
result of a breach by Licensee, the total amount of the Guaranteed Minimum
Royalties for the eighteen (18) month period immediately following such
termination (or for such shorter period of time that would have remained during
the Term if this Agreement is terminated with less than eighteen (18) months
remaining before the expiration date of the Term), although not yet due, shall,
without notice of demand, remain due and payable in quarterly installments as if
this Agreement had not so terminated.  In the event that this Agreement is
terminated solely because of Licensee’s failure to meet the Minimum Sales Level
for a particular Annual Period, Licensee may continue to ship Licensed Products
until the earlier of the following: (i) the commencement of a new license for
Licensed Products or (ii) the end
of                                                              *                       .  Licensee
shall pay Licensor Percentage Royalties in connection with such sales to the
extent the same exceeds the Guaranteed Minimum Royalty Payments payable by
Licensee to Licensor pursuant to this paragraph.


*CONFIDENTIAL PORTION OF THIS EXHIBIT OMITTED AND FILED SEPARATELY WITH THE SEC
PURSUANT TO RULE 24b-2 OF THE 1934 ACT

 
44

--------------------------------------------------------------------------------

 


 
45

--------------------------------------------------------------------------------

 



16. RELATIONSHIP BETWEEN THE PARTIES


16.1 No Agency
.  Neither of the parties shall represent itself as the agent or legal
representative of the others or the other’s affiliates for any purpose
whatsoever and shall have no right to create or assume any obligation of any
kind, expressed or implied, for or on behalf of them in any way whatsoever.


17. CUSTOMS


17.1 Compliance
. Licensee, as importer of record for the Licensed Products, shall, at all
times, fully comply with the terms of the Customs Modernization Act and shall
provide to United States Customs and Border Protection (“U.S. Customs”) complete
and accurate information relevant to the classification, valuation and
admissibility of Licensed Products manufactured in whole, or in part, outside
the United States of America.  Licensee shall further provide to U.S. Customs
all relevant information and accompanying documentation regarding the payment of
royalties, buying commissions, etc., if applicable, in connection with imported
Licensed Products.


17.2 Notices to Licensor.
  Licensee shall promptly notify Licensor of any material written or oral
communication from or to U.S. Customs relating to the importation of Licensed
Products.  Under no circumstances shall Licensee seek any formal Customs ruling
in connection with the importation of Licensed Products that may in any way
adversely affect Licensor, Licensor’s reputation, the reputation of the
Trademarks or the reputation of Licensed Products, without the express written
approval of Licensor.


18. INDEMNIFICATION AND INSURANCE


18.1 Indemnification by Licensee.  Licensee shall indemnify, defend, and hold
harmless Licensor, Tommy Hilfiger individually, and Licensor’s directors,
officers, employees, agents, officials and Affiliates from and against any and
all losses, liability, claims, causes of action, damages and expenses (including
reasonable attorneys' fees and expenses) that they or any of them may incur or
be obligated to pay in any action, claim or proceeding against them or any of
them, for or by reason of any acts, whether of omission or commission, that may
be committed or suffered by Licensee or any of its servants, agents or employees
in connection with or in any way related to Licensee's performance of this
Agreement, including Licensee’s use of Licensee’s own designs, in connection
with Licensed Products manufactured by or on behalf of Licensee or patent,
trademark, copyright or other proprietary rights; provided, however, that
Licensor gives Licensee prompt notice of, and full cooperation in the defense
against, such claim.  If any action or proceeding is brought or asserted against
Licensor in respect of which indemnity may be sought from Licensee under this
Paragraph 18.1, Licensor shall promptly notify Licensee thereof in writing, and
Licensee shall assume and direct the defense thereof.  Licensor may thereafter,
at its own expense, be represented by its own counsel in such action or
proceeding. Licensor and Licensee shall keep each other fully advised of all
developments and shall cooperate fully with each other and in all respects in
connection with any such defense. The provisions of this paragraph and
Licensee's obligations





 
46

--------------------------------------------------------------------------------

 



hereunder shall survive any termination or rescission of this Agreement.


18.2 Notice of Suit or Claim.  Licensee shall promptly inform Licensor by
written notice of any suit or claim against Licensee in connection with or in
any way related to Licensee's performance under this Agreement, whether such
suit or claim is for personal injury, involves alleged defects in the Licensed
Products manufactured, sold or distributed hereunder, or otherwise.


18.3 Indemnification by Licensor.  Licensor shall indemnify, defend, and hold
harmless Licensee, and each Affiliate of Licensee and each of their respective
parties against any and all liabilities, damages and expense (including
reasonable attorneys' fees, costs and expenses) which Licensee may incur or be
obligated to pay in any action or claim against Licensee for infringement of any
other person's claimed right to use a trademark in the Territory, including such
infringements as may be contained in advertising placed by Licensor, but only
where such action or claim results from Licensee's use of the Trademarks in the
Territory in accordance with the terms of this Agreement.  Licensee shall give
Licensor prompt written notice of any such claim or action, and thereupon
Licensor shall undertake and conduct the defense of any suit so brought.  It is
understood, however, that if there is a dispute between Licensor and Licensee as
to whether the suit was brought as a result of Licensee's failure to use the
Trademarks in accordance with this Agreement, Licensee may be required to
conduct such defense unless and until it is determined that no such misuse of
the Trademarks occurred.  In the event appropriate action is not taken by
Licensor within thirty (30) days after its receipt of notice from Licensee,
Licensee shall have the right to defend such claim or action in its own name,
but no settlement or compromise of any such claim or action may be made without
the prior written approval of Licensor. In either case, Licensor and Licensee
shall keep each other fully advised of all developments and shall cooperate
fully with each other and in all respects in connection with any such
defense.  Such indemnification will be deemed to apply solely to the amount of
the judgment, if any, against Licensee, and sums paid by Licensee in connection
with its defense, and will not apply to any consequential damages suffered by
Licensee that are not included in the aforementioned judgment.  Such
indemnification will not apply to any damages sustained by Licensee by reason of
claimed infringement other than those specified above.


18.4 Insurance.


(a)           Requirements.  Without limiting Licensee's liability pursuant to
the indemnity provisions of this Agreement, Licensee shall maintain
comprehensive general liability insurance in the amount of at
least                 *            (combined single limit per occurrence)
including property damage liability coverage.  This insurance shall include
broad form blanket contractual liability, personal injury liability, advertising
injury, liability, products and completed operations liability.  Each coverage
shall be written on an "occurrence" form.


(b)           Theft and Destruction Coverage.  Licensee shall purchase insurance
against theft and destruction of the Licensed Products that will (i) be written
on an "all risk" basis; (ii) provide that Licensee will be reimbursed for loss
in an amount equal to the manufacturer's selling price for the products (this
may be accomplished by either a selling price endorsement or business
interruption insurance); (iii) be in effect while goods are on premises owned,
rented or controlled by Licensee and while in transit or storage; and (iv)
include a brand and label clause stating that the





 
47

--------------------------------------------------------------------------------

 





insurer shall pay the cost of removing the Trademarks from damaged merchandise
and relabeling goods.


(c)           General Provisions.  The insurance described in subparagraphs (a)
and (b) shall include:  (i) a cross-liability endorsement; (ii) if possible, an
endorsement stating that Licensor shall receive at least thirty (30) days
written notice prior to cancellation or non-renewal of coverage; (iii) an
endorsement naming Licensor as an additional insured as its interests may
appear; (iv) an endorsement stating that the insurance required by this
Agreement is primary and that any insurance purchased by Licensor shall only
apply in excess of the insurance purchased by Licensee; and (v) a waiver of
subrogation in favor of Licensor.


(d)           Approved Carrier/Policy Changes.  All insurance shall be obtained
from an insurance company rated by A.M. Best as “A” or better.  Licensee shall
notify Licensor at least thirty (30) days prior to the cancellation of, or any
modification in, such insurance policy that would affect Licensor's status or
benefits thereunder.  Licensee may obtain this insurance for Licensor in
conjunction with a policy that covers products other than the Licensed Products.


(e)           Evidence of Coverage.  No later than thirty (30) days from the
date hereof, Licensee shall furnish to Licensor evidence, in form and substance
satisfactory to Licensor, of the maintenance and renewal of the required
insurance including, but not limited to, certificates of insurance.


(f)           Territory.  The insurance set forth in this section shall cover
the entire Territory.


19. NOTICES


19.1 Manner of Notice
.  Any notice, request for approval, or communication  required or arising out
of or under this Agreement shall be in writing and effective only  on the
day  after the notice, service or communication is sent by express mail or next
business day courier service (e.g., FedEx Courier); or five (5) days after the
date of mailing by first class registered mail.  All notices shall be sent to
the parties at the addresses listed below or to such other persons and addresses
as may be designated in writing by the parties to each other.  The date a notice
shall be deemed to be transmitted, sent by overnight air courier or mailed shall
be the date at the notifying party’s place of business at the time of
transmission, sending or mailing provided that the notice is placed into the
hands of the express company or USPS on such date and a receipt is issued
therefor.


Payments and:
Statements to
LICENSOR:                                                                TOMMY
HILFIGER LICENSING, LLC
200 Liberty Way
                                                      Cranbury, New Jersey 08512


All Other Notices to
LICENSOR:                                                                TOMMY
HILFIGER LICENSING, LLC
                                                      601 West 26th Street, 6th
Floor
                                                      New York, NY 10001



 
48

--------------------------------------------------------------------------------

 




 
                                                            Attn:                                                                           President,
Licensing
                                                      Telephone: (212) 548-1341
Facsimile: (646) 304-2834


with a copy to:                                                      TOMMY
HILFIGER U.S.A., INC.
601 West 26th Street
New York, New York  10001
Attention:  Legal Department


To Licensee:                                                          MOVADO
GROUP, INC.
650 From Road, Ste. 375
Paramus, NJ 07652-3556
                                                               Attention:
President – Licensed Brands
Telephone: 201 267 8076
Facsimile: 201 267 8081




with a copies to:                                                   MOVADO
GROUP, INC.
650 From Road, Ste. 375
Paramus, NJ 07652-3556
Attention: President – Tommy Hilfiger Watches
Telephone: 201 267 8340
Facsimile: 201 267 8081


                                                             Attention: General
Counsel
Telephone: 201 267 8105
Facsimile: 201 267 8050






20. MISCELLANEOUS


20.1 Benefit
.  This Agreement shall inure to the benefit of and be binding upon the parties
hereto, and to their permitted successors and assigns.


20.2 Entire Agreement; Amendment
.  This Agreement constitutes the entire agreement of the parties hereto with
respect to the subject matter hereof, and this Agreement may not be amended or
modified, except in a writing signed by both parties hereto.


20.3 Non-Waiver
.  The failure of either party to enforce at any time any term, provision or
condition of this Agreement, or to exercise any right or option herein, except
Licensee’s request for Extension, shall in no way operate as a waiver thereof,
nor shall any single or partial exercise preclude any other right or option
herein; and no waiver whatsoever shall be valid unless in writing, signed by the
waiving party, and only to the extent set forth in such writing.


20.4 No Assignment Without Consent
.  The license and rights granted to Licensee hereunder



 
49

--------------------------------------------------------------------------------

 



are personal in nature, and Licensee may not sell, transfer, lease, sublicense
or assign this Agreement or its rights or interest hereunder, or any part
hereof, by operation of law or otherwise, without the prior written consent of
Licensor, which consent may be withheld in Licensor’s sole discretion. A sale or
other transfer of all or substantially all of the assets of Licensee, or a
change or assumption of control of Licensee, shall be deemed an assignment of
Licensee’s rights and interests under this Agreement to which the terms and
conditions of this Paragraph 20.4 of this Agreement shall apply. Notwithstanding
the foregoing, Licensee shall have the right, upon written notice to Licensor,
to assign this Agreement to an Affiliate; provided, however, that in such event
Licensee unconditionally guarantees the performance and obligations of such
Affiliate under this Agreement.


20.5 Assignment by Licensor
.  Licensor has a complete and unrestricted right to sell, transfer, lease or
assign its rights and interests in this Agreement to person or entity, providing
that such transferee agrees to be bound by all of the terms and obligations of
Licensor hereunder and has the requisite rights in the Trademarks to fulfill its
obligations hereunder.  When Licensor wishes to sell, transfer, lease or assign
its rights and interests in this Agreement, Licensor shall give reasonable
notice to Licensee.


20.6 Severability
.  If any provision or any portion of any provision of this Agreement is
construed to be illegal, invalid, or unenforceable, such shall be deemed
stricken and deleted from this Agreement to the same extent and effect as if
never incorporated herein, but all other provisions of this Agreement and any
remaining portion of any provision which is not deemed illegal, invalid or
unenforceable in part shall continue in full force and effect.


20.7 Governing Law
.  This Agreement has been negotiated, prepared, executed and delivered in
several jurisdictions, including the State of New York, United States of
America.  Accordingly, in order to establish with certainty that this Agreement
shall be governed by one body of well-developed commercial law, this Agreement
shall be governed by, and construed in accordance with, the laws of the State of
New York (without regard to the conflicts of laws principles thereof),
applicable to contracts executed and fully to be performed therein, to the
exclusion of any other applicable body of governing law including, without
limitation, the United Nations Convention on Contracts for the International
Sale of Goods.


20.8 Jurisdiction
.  The parties hereby consent to the exclusive jurisdiction of the United States
District Court for the Southern District of New York and any of the courts of
the State of New York in any dispute arising from or related to this Agreement
and agree further that service of process or notice in any such action, suit or
proceeding will be effective if in writing and issued as provided in Paragraph
19.1 hereof.


20.9 Exhibits
.  All Exhibits are incorporated into this Agreement.  Licensor may revise its
reporting, approval and related forms at any time at its sole discretion.


20.10 Headings
.  The headings of the Articles and Paragraphs of this Agreement are for
convenience only and in no way limit or affect the terms or conditions of this
Agreement.


20.11 Counterparts
.  This Agreement may be executed in two (2) or more counterparts, each of





 
50

--------------------------------------------------------------------------------

 





which shall be deemed an original, but all of which shall constitute one and the
same instrument.


 20.12 Force Majeure; Delays.  Neither party shall be liable for delay,
non-delivery, or the performance of any other term or condition of the Agreement
due to causes beyond its reasonable control, including but not limited to acts
of God, natural or human-caused disasters such as flood and fire, a public
enemy, war (declared or undeclared), civil disturbance, actions of or failures
by third parties including suppliers, labor disputes, compliance with
governmental regulations or other authority, transit interruptions, or the
inability of freight forwarders or carriers to complete shipments in accordance
with instructions.  If such condition continues for a period of more than ninety
(90) days, Licensor shall have the right to terminate this Agreement.  If the
force majeure does not impact Licensee directly but it prevents Licensee from
manufacturing and/or delivering Licensed Products, due to an inability to obtain
fabric or other materials, destruction of manufacturing facilities, inability to
deliver finished product, or similar conditions, Licensee shall have no more
than one hundred twenty (120) days to find alternate sources and Licensee shall
advise Licensor on a weekly basis of the progress it has made in that
regard.  If, in Licensor's reasonable opinion, Licensee fails to diligently
proceed to obtain alternate sources, or if the condition continues for more than
one hundred twenty (120) days, whichever first occurs, Licensor shall have the
right to terminate this Agreement.


20.13 Survival.  The following provisions shall survive Termination or
rescission of this Agreement:  Article 1, Article 12, Article 15 and Article 18
in their entirety, and Paragraphs 7.7, 7.8, 7.14, 7.15, 8.8 (for 180 days
following expiration or termination of the Agreement), 8.9, 9.5, 19.1, 20.4,
20.10 and 20.11.  For the avoidance of doubt, the failure to identify a
provision of this Agreement in the preceding sentence shall not be construed as
evidence that the parties intended such provision not survive Termination or
rescission of this Agreement.


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
in multiple duplicates by their authorized representatives as of the day and
year first above written.




MOVADO GROUP, INC.
 TOMMY HILFIGER LICENSING LLC
By: /s/ Timothy F. Michno
By: /s/ Anne Marino
Name: Timothy F. Michno
Name:  Anne Marino
Title: General Counsel
Title: President





SWISSAM PRODUCTS LIMTED






By:  /s/ Timothy F. Michno
Name: Timothy F. Michno
Title: Director



 
51

--------------------------------------------------------------------------------

 

EXHIBIT A


LICENSED PRODUCTS




Men’s and women’s watches.  As provided in Paragraph 2.4, men’s and women’s
Jewelry Products.
 

 
 

--------------------------------------------------------------------------------

 


 
 

--------------------------------------------------------------------------------

 


 
 

--------------------------------------------------------------------------------

 



EXHIBIT B


TRADEMARKS




Trademarks
Registration Number
International Class
     
TOMMY HILFIGER
         
FLAG/LOGO DESIGN
         
TOMMY
         
TOMMY GIRL
   






 
 

--------------------------------------------------------------------------------

 

EXHIBIT C


ORGANIZATION CHART





 
ORGANIZATIONAL CHART – TOMMY HILFIGER WATCHES
   
 
 
                                     *
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
*CONFIDENTIAL PORTION OF THIS EXHIBIT OMITTED AND FILED SEPARATELY WITH THE SEC
PURSUANT TO RULE 24b-2 OF THE 1934 PURSUANT TO RULE 24b-2 OF THE 1934 ACT.
 
   



EXHIBIT D


DESIGN, TIME AND ACTION CALENDAR





 
 

--------------------------------------------------------------------------------

 



Tommy Hilfiger 2009 CALENDAR (Guideline)




                                                                      *
















































































*CONFIDENTIAL PORTION OF THIS EXHIBIT OMITTED AND FILED SEPARATELY WITH THE SEC
PURSUANT TO RULE 24b-2 OF THE 1934 ACT

 
 

--------------------------------------------------------------------------------

 



Tommy Hilfiger 2010 CALENDAR (Guideline)




*

















































































 
 

--------------------------------------------------------------------------------

 

*CONFIDENTIAL PORTION OF THIS EXHIBIT OMITTED AND FILED SEPARATELY WITH THE SEC
PURSUANT TO RULE 24b-2 OF THE 1934 ACT
TOMMY HILFIGER JEWELRY CALENDAR
MARKET: FW 2010


                                                                                                Calendar
Project Phase       Task #      Task Name      Assigned To Start
Date      Calendar Finish Date




                                                                      *




































































*CONFIDENTIAL PORTION OF THIS EXHIBIT OMITTED AND FILED SEPARATELY WITH THE SEC
PURSUANT TO RULE 24b-2 OF THE 1934 ACT

 
 

--------------------------------------------------------------------------------

 





EXHIBIT E


TOMMY HILFIGER LICENSING, LLC
SUPPLIER CODE OF CONDUCT




We, at the Tommy Hilfiger Corporation (hereinafter "Tommy Hilfiger"), are proud
of our tradition of conducting our business in accordance with the highest
ethical standards and in compliance with the laws of the United States and of
the countries in which we produce, buy and sell our products.


Tommy Hilfiger is committed to legal compliance and ethical business practices
in all operations and seeks to do business with suppliers who share that
commitment.  Tommy Hilfiger actively seeks to engage as its suppliers, companies
which offer their workers safe and healthy workplaces.


Tommy Hilfiger will not tolerate exploitative or abusive conditions once
known.  The Tommy Hilfiger Licensing, LLC Supplier Code of Conduct (hereinafter
the "Code of Conduct") defines our minimum expectations.  No Code can be all
inclusive, but we expect our suppliers to act reasonably in all respects and to
ensure that no abusive, exploitative or illegal conditions exist at their
workplaces, or those of their manufacturers, subcontractors and suppliers.


Tommy Hilfiger requires its suppliers to extend principles of fair and honest
dealing to all others with whom they do business, including employees,
manufacturers, subcontractors and other third parties. We also require our
suppliers to ensure and to certify to us that no abusive, exploitative or
illegal conditions exist at their workplaces and those of their manufacturers,
subcontractors and suppliers.


Tommy Hilfiger will only do business with suppliers who obey the laws of the
country in which they operate and the principles expressed in this Code of
Conduct.


Tommy Hilfiger will only do business with suppliers who have certified to us
that their business practices and those of their manufacturers, subcontractors
and suppliers are lawful, ethical and in compliance with the principles set
forth in this Code of Conduct. Moreover, Tommy Hilfiger will only do business
with suppliers who have agreed to be subjected to the scrutiny of the Tommy
Hilfiger Supplier Monitoring Program under which they and their manufacturers,
subcontractors and suppliers will be inspected and evaluated to ensure their
compliance with this Code of Conduct.


Forced Labor:  Tommy Hilfiger will not purchase products or components thereof
from manufacturers, subcontractors and suppliers that use forced labor, prison
labor, indentured labor or exploited bonded labor, or permit their suppliers to
do so.


Child Labor:  Tommy Hilfiger will not purchase products or components thereof
manufactured by persons younger than 15 years of age or younger than the age of
completing compulsory education in the country of manufacture where such age is
higher than 15.

 
 

--------------------------------------------------------------------------------

 



Harassment or Abuse:  Tommy Hilfiger manufacturers, subcontractors and suppliers
must treat their employees with respect and dignity.  No employee shall be
subject to physical, sexual or psychological harassment or abuse.


Nondiscrimination:  Tommy Hilfiger manufacturers, subcontractors and suppliers
shall not subject any person to discrimination in employment, including hiring,
salary, benefits, advancement, discipline, termination or retirement, on the
basis of gender, race, religion, age, disability, sexual orientation,
nationality, political opinion, or social or ethnic origin.


Health and Safety:  Tommy Hilfiger manufacturers, subcontractors and suppliers
shall provide a safe and healthy working environment to prevent accidents and
injury to health arising out of, linked with, or occurring in the course of work
or as a result of the operation of employer facilities. Employers must fully
comply with all applicable workplace conditions, safety and environmental laws.


Freedom of Association:  Tommy Hilfiger manufacturers, subcontractors and
suppliers shall recognize and respect the right of employees to freely associate
in accordance with the laws of the countries in which they are employed.


Wages and Benefits: Tommy Hilfiger manufacturers, subcontractors and suppliers
recognize that wages are essential to meeting employees' basic needs.  Tommy
Hilfiger manufacturers, subcontractors and suppliers shall pay employees at
least the minimum wage required by local law regardless of whether they pay by
the piece or by the hour and shall provide legally mandated benefits.


Work Hours: Tommy Hilfiger manufacturers, subcontractors and suppliers shall not
require their employees to work more than the limits on regular and overtime
hours allowed by the law of the country of manufacture.  Except under
extraordinary business circumstances, Tommy Hilfiger manufacturers',
subcontractors' and suppliers' employees shall be entitled to one day off in
every seven day period.  Tommy Hilfiger manufacturers, subcontractors and
suppliers must inform their workers at the time of their hiring if mandatory
overtime is a condition of their employment. Tommy Hilfiger manufacturers,
subcontractors and suppliers shall not compel their workers to work excessive
overtime hours.


Overtime Compensation: Tommy Hilfiger manufacturers', subcontractors' and
suppliers' employees, shall be compensated for overtime hours at such premium
rate as is legally required in the country of manufacture or, in countries where
such laws do not exist, at a rate at least equal to their regular hourly
compensation rate.


Contract Labor: Tommy Hilfiger manufacturers, subcontractors and suppliers shall
not use workers obligated under contracts which exploit them, which deny them
the basic legal rights available to people and to workers within the countries
in which they work or which are inconsistent with the principles set forth in
this Code of Conduct.
 
Legal and Ethical Business Practices: Tommy Hilfiger manufacturers,
subcontractors and

 
 

--------------------------------------------------------------------------------

 



suppliers must fully comply with all applicable local, state, federal, national
and international laws, rules and regulations including, but not limited to,
those relating to wages, hours, labor, health and safety, and
immigration.  Tommy Hilfiger manufacturers, subcontractors and suppliers must be
ethical in their business practices.


Penalties: Tommy Hilfiger reserves the right to terminate its business
relationship with any supplier who violates this Code of Conduct or whose
manufacturers, subcontractors or suppliers violate this Code of Conduct.  Tommy
Hilfiger reserves the right to terminate its business relationship with
suppliers who fail to provide written confirmation to Tommy Hilfiger that they
have a program in place to monitor their manufacturers, subcontractors and
suppliers for compliance with this Code of Conduct.



 
 

--------------------------------------------------------------------------------

 

EXHIBIT F


MINIMUM SALES LEVELS




*










































































*CONFIDENTIAL PORTION OF THIS EXHIBIT OMITTED AND FILED SEPARATELY WITH THE SEC
PURSUANT TO RULE 24b-2 OF THE 1934 ACT

 
 

--------------------------------------------------------------------------------

 

EXHIBIT G


GUARANTEED MINIMUM ROYALTY




*












































































*CONFIDENTIAL PORTION OF THIS EXHIBIT OMITTED AND FILED SEPARATELY WITH THE SEC
PURSUANT TO RULE 24b-2 OF THE 1934 ACT



 
 

--------------------------------------------------------------------------------

 

EXHIBIT H


COMPETITIVE BRANDS






                                                        *




Any derivatives of the above-listed names are also deemed competitive.


































































*CONFIDENTIAL PORTION OF THIS EXHIBIT OMITTED AND FILED SEPARATELY WITH THE SEC
PURSUANT TO RULE 24b-2 OF THE 1934 ACT





 
 

--------------------------------------------------------------------------------

 

EXHIBIT I


APPROVED CUSTOMERS IN JAPAN




                                                                *










































































*CONFIDENTIAL PORTION OF THIS EXHIBIT OMITTED AND FILED SEPARATELY WITH THE SEC
PURSUANT TO RULE 24b-2 OF THE 1934 ACT

 
 

--------------------------------------------------------------------------------

 

EXHIBIT J


INITIAL BUSINESS PLAN








TOMMY HILFIGER Jewelry Business Plan (Projected)




*










TOMMY HILFIGER Jewelry Launch (FY11)




*


















































*CONFIDENTIAL PORTION OF THIS EXHIBIT OMITTED AND FILED SEPARATELY WITH THE SEC
PURSUANT TO RULE 24b-2 OF THE 1934 ACT

 
 

--------------------------------------------------------------------------------

 
